  Case 1:20-cv-00797-UNA Document 1 Filed 06/11/20 Page 1 of 65 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

  HUGUES GERVAT, derivatively on behalf of
  ZOOM VIDEO COMMUNICATIONS, INC.,
                                                      C.A. No.:
         Plaintiff,

         v.
                                                      JURY TRIAL DEMANDED
  ERIC S. YUAN, KELLY STECKELBERG,
  JONATHAN CHADWICK, CARL M.
  ESCHENBACH, PETER GASSNER,
  KIMBERLY L. HAMMONDS, DAN
  SCHEINMAN, SANTIAGO SUBOTOVSKY,
  and BART SWANSON,

         Defendants,

         and

  ZOOM VIDEO COMMUNICATIONS, INC.,

         Nominal Defendant.


                       SHAREHOLDER DERIVATIVE COMPLAINT

                                       INTRODUCTION

       Plaintiff Hugues Gervat (“Plaintiff”), by Plaintiff’s undersigned attorneys, derivatively and

on behalf of Nominal Defendant Zoom Video Communications, Inc. (“Zoom” or the “Company”),

files this Verified Shareholder Derivative Complaint against Individual Defendants Eric S. Yuan,

Kelly Steckelberg, Jonathan Chadwick, Carl M. Eschenbach, Peter Gassner, Kimberly L.

Hammonds, Dan Scheinman, Santiago Subotovsky, and Bart Swanson (collectively, the

“Individual Defendants” and together with Zoom, the “Defendants”) for breaches of their fiduciary

duties as directors, officers, and/or controlling shareholder of Zoom, unjust enrichment, abuse of

control, gross mismanagement, waste of corporate assets, and for contribution under Sections

10(b) and 21D of the Securities Exchange Act of 1934 (the “Exchange Act”). As for Plaintiff’s


                                                1
  Case 1:20-cv-00797-UNA Document 1 Filed 06/11/20 Page 2 of 65 PageID #: 2




complaint against the Individual Defendants, Plaintiff alleges the following based upon personal

knowledge as to Plaintiff and Plaintiff’s own acts, and information and belief as to all other matters,

based upon, inter alia, the investigation conducted by and through Plaintiff’s attorneys, which

included, among other things, a review of the Defendants’ public documents, conference calls and

announcements made by Defendants, United States Securities and Exchange Commission (“SEC”)

filings, wire and press releases published by and regarding Zoom, legal filings, news reports,

securities analysts’ reports and advisories about the Company, and information readily obtainable

on the Internet. Plaintiff believes that substantial evidentiary support will exist for the allegations

set forth herein after a reasonable opportunity for discovery.

                                   NATURE OF THE ACTION

       1.      This is a shareholder derivative action that seeks to remedy wrongdoing committed

by Zoom’s directors, officers, and controlling shareholder between April 18, 2019 through the

present (the “Relevant Period”).

       2.      Zoom is a popular Delaware corporation based in San Jose, California, that

provides video conferencing services and a platform that purportedly “delivers happiness and

fundamentally changes how people interact.” The Company offers “frictionless” connection via

video, phone, chat, and content sharing through its cloud-based platform. Zoom strives to “live up

to the trust [its] customers place in [it] by delivering a communications solution that ‘just works.’”

       3.      The cornerstone of the Company’s platform is its “Zoom Meetings” product, which

provides video meetings equipped with chat and file sharing functionalities, to hosts and

participants across the United States and internationally. Participants can join Zoom Meetings

through the Zoom mobile application. Zoom provides a number of other communication services

and features, including Zoom Chat, Zoom Rooms, and Zoom Video Webinars. The Company’s

customer base encompasses numerous industries, including education, entertainment, finance,


                                                  2
  Case 1:20-cv-00797-UNA Document 1 Filed 06/11/20 Page 3 of 65 PageID #: 3




government, healthcare, retail/consumer products, and more. Zoom also provides its services to

individuals. As of January 31, 2020, Zoom had approximately 81,900 customers with more than

10 employees.

       4.       The Company was founded in 2011, by former Vice President of Cisco Systems,

Inc. (“Cisco”), Eric S. Yuan (“Yuan”), who served, and continues to serve as Zoom’s Chief

Executive Officer (“CEO”).

       5.       On March 22, 2019, the Company filed a registration statement on Form S-1 with

the SEC, to commence its initial public offering (“IPO”) and take Zoom public. The Form S-1 was

declared effective on April 17, 2019, after several amendments (the “Registration Statement”).

       6.       The next day, on April 18, 2019, the Company filed a prospectus on a Form 424B4

with the SEC, that purported to disclose necessary information about Zoom’s products, platform,

prospects, and general business, including pertinent risk factors, for the investing public’s

consideration before participating in Zoom’s IPO and purchasing the newly-public shares (the

“Prospectus,” and together with the Registration Statement, the “IPO Documents”). Zoom’s shares

began publicly trading the same day, under the ticker symbol “ZM.”

       7.       The Company’s IPO closed on April 23, 2019, with over 9.91 million shares sold

to the investing public, not including shares sold pursuant to underwriter purchase agreements, at

$36.00 per share.

       8.       Throughout the Relevant Period, the Individual Defendants caused the Company to

tout its interactions with operating systems and third-party applications, and the reliability of its

technology, infrastructure, encryption and other security controls in filings with the SEC, earnings

calls with investors, on its website, and through its own privacy policy, which also purportedly

disclosed how users’ personal information was handled at Zoom. Among the representations made,




                                                 3
  Case 1:20-cv-00797-UNA Document 1 Filed 06/11/20 Page 4 of 65 PageID #: 4




was that hosts could enable end-to-end encryption for Zoom’s video communications as part of

Zoom’s security measures. These representations were made in the Company’s IPO Documents,

and in Company statements and SEC reports following Zoom’s IPO.

       9.      In reality, the Company’s platform and its primary application were riddled with

security deficiencies that exposed its network, including users’ webcams, to unauthorized

intruders. Moreover, the Company was also providing unnecessary personal user data to third

parties, such as Facebook, Inc. (“Facebook”) without the knowledge or authorization of Zoom

users. It also became known that Zoom did not in fact offer end-to-end encryption, a system

designed to prevent data from being modified or read by outside parties, as it had represented

(collectively, the “Data and Security Exposure”).

       10.     Reports of Zoom’s security vulnerabilities began spreading to the market as early

as July 2019, when a research article was published detailing a flaw in Zoom’s systems for

Macintosh users (“Mac”) that allowed hackers to take over Zoom user webcams. Soon after, the

Electronic Privacy Information Center (“EPIC”), a public interest group, filed a complaint with

the U.S. Federal Trade Commission (“FTC’) alleging, inter alia, that the Company “intentionally

designed their web conferencing service to bypass browser security settings and remotely enable

a user’s web camera without the consent of the user[,]” thereby exposing user webcams to

unauthorized attacks. In response to these disclosures, the price per share of Company stock

declined. However, it remained artificially inflated, as investors remained uninformed of the scope

of the Data and Security Exposure.

       11.     The true extent of the vulnerabilities inflicting the Company’s privacy and security,

such as the illicit sharing of user information with third parties, including Facebook, remained

concealed from investors until March and April 2020, when the COVID-19 pandemic dramatically




                                                 4
  Case 1:20-cv-00797-UNA Document 1 Filed 06/11/20 Page 5 of 65 PageID #: 5




shifted lives across the globe. With city and state governments increasingly issuing orders to

shelter-in place, Zoom’s applications and products became the tool of choice for numerous

government operations, schools, businesses, and individuals, as personal and professional lives

turned fully remote. As a result, the Company’s share price, and the demand for Zoom products

boomed.

       12.     However, beginning in late March 2020 and continuing through April 6, 2020, a

series of disclosures, including the Company’s own admissions, revealed Zoom’s improper data

collection and transfer of user information to Facebook and the continued vulnerabilities in Zoom’s

security, including the prevalence of “Zoombombing,” where unwanted intruders utilize the

Company’s screen-sharing features to hijack meetings and/or otherwise interrupt seemingly secure

sessions. Further, on March 31, 2020, a number of articles revealed that Zoom’s video

conferencing software did not support end-to-end- encryption, but “[i]nstead it offers what is

usually called transport encryption,” a less secure means of encryption that allowed the Company

itself to access unencrypted videos and audio of Zoom meetings.

       13.     Revelation of the Data and Security Exposure subjected the Company to scrutiny

from the Federal Bureau of Investigation (“FBI”) and several state attorneys general (“AGs”),

several legal proceedings brought by consumers, recently consolidated in the United States District

Court for the Northern District of California, in the case captioned In re Zoom Video

Communications, Inc. Privacy Litigation, Master File No. 5:20-cv-02155-LHK (N.D. Cal.) (the

“Consumer Action”), and the loss of business by institutions that banned the use of Zoom for

remote operations.




                                                5
  Case 1:20-cv-00797-UNA Document 1 Filed 06/11/20 Page 6 of 65 PageID #: 6




       14.     On April 1, 2020, Reuters reported that one of the Company’s customers, Space

Exploration Technologies Corp. (“SpaceX”) and SpaceX’s largest customer, the National

Aeronautics and Space Administration (“NASA”), banned their employees from using Zoom.

       15.     Upon these disclosures, the Company’s shares declined by $29.77 per share, or

nearly 20%, between March 27, 2020 and April 2, 2020, from closing at $151.70 on March 27,

2020, to close at $121.93 per share on April 2, 2020 and declined further as subsequent disclosures

were made.

       16.     Between April 3, 2020 and April 4, 2020, additional disclosures were made

regarding suspicious sales of Company stock made by Defendant Yuan, another AG investigation,

additional research reports exposing significant weaknesses in Zoom’s encryption, Zoom’s

“mistaken[]” allowance of two secondary datacenters located in China to accept calls from Zoom

clients, and Yuan’s admission that he “really messed up as CEO[.]”

       17.     On April 6, 2020, New York City’s Department of Education announced that it was

banning the use of Zoom in city classrooms. The same day, an article reported on Yahoo! Finance

disclosed that a link had been posted on a popular forum on the dark web that included 352

compromised Zoom accounts for hackers to target, including a major U.S. healthcare provider.

       18.     On the news of the aforementioned, the Company’s stock price fell $5.26 per share,

or 4.10%, from closing at $128.20 per share, to close at $122.94 per share, the following trading

day, on April 6, 2020.

       19.     Throughout the Relevant Period, the investing public was under a false impression

of the Company’s business, operations, and its cybersecurity.

       20.     During the Relevant Period, the Individual Defendants breached their fiduciary

duties by causing the Company to engage in the Data and Security Exposure, and by personally




                                                6
  Case 1:20-cv-00797-UNA Document 1 Filed 06/11/20 Page 7 of 65 PageID #: 7




making and/or causing the Company to make to the investing public a series of materially false

and misleading statements regarding the Company’s business, operations, and prospects.

Specifically, the Individual Defendants willfully or recklessly made and/or caused the Company

to make false and misleading statements to the investing public that failed to disclose, inter alia,

that: (1) Zoom’s data privacy and security controls were insufficient, as evinced by the Data and

Security Exposure; (2) despite the Company’s own claims, Zoom’s video communications

software was not equipped with end-to-end encryption; (3) consequently, Zoom users faced certain

risks, including a heightened risk that their personal information would be improperly retrieved by

unapproved parties, such as Facebook; (4) revelation of the Data and Security Exposure would

foreseeably decrease personal and professional usage of Zoom’s video communication services;

and (5) the Company failed to maintain internal controls. As a result of the foregoing, Zoom’s

public statements were materially false and misleading at all relevant times.

       21.     The Individual Defendants also breached their fiduciary duties by failing to correct

and/or causing the Company to fail to correct these false and misleading statements and omissions

of material fact, while six of the Individual Defendants made lucrative insider sales, netting

proceeds of over $172.9 million.

       22.     Additionally, in breach of their fiduciary duties, the Individual Defendants caused

the Company to fail to maintain adequate internal controls.

       23.     The Individual Defendants’ breaches of fiduciary duty and other misconduct have

subjected the Company, its President and CEO, and its Chief Financial Officer (“CFO”) to a

consolidated federal securities fraud class action lawsuit pending in the United States District

Court for the Northern District of California (the “Securities Class Action”), the Consumer Action,

multiple AG investigations, the need to undertake internal investigations, losses from the waste of




                                                 7
  Case 1:20-cv-00797-UNA Document 1 Filed 06/11/20 Page 8 of 65 PageID #: 8




corporate assets, and losses due to the unjust enrichment of Individual Defendants who were

improperly over-compensated by the Company, and are costing the Company millions of dollars.

       24.     The Company has been substantially damaged as a result of the Individual

Defendants’ knowing or highly reckless breaches of fiduciary duty and other misconduct.

       25.     In light of the breaches of fiduciary duty engaged in by the Individual Defendants,

most of whom are the Company’s current directors, of the collective engagement in fraud and

misconduct by the Company’s directors, of the substantial likelihood of the directors’ liability in

this derivative action and of the CEO’s liability in the Securities Class Action, of their not being

disinterested and/or independent directors, of the fact that a majority of the directors are beholden

to Defendant Yuan whose combined voting power is 34.4% as a result of his beneficial stock

ownership, rendering him a controlling shareholder, a majority of the Board cannot consider a

demand to commence litigation against themselves on behalf of the Company with the requisite

level of disinterestedness and independence.

                                 JURISDICTION AND VENUE

       26.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

Plaintiff’s claims raise a federal question under Section 10(b) of the Exchange Act, 15. U.S.C. §

78j(b), and Section 21D of the Exchange Act, 15 U.S.C. § 78u-4(f). Plaintiff’s claims also raise a

federal question pertaining to the claims made in the Securities Class Action based on violations

of the Exchange Act.

       27.     This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. § 1367(a).

       28.     This derivative action is not a collusive action to confer jurisdiction on a court of

the United States that it would not otherwise have.




                                                 8
    Case 1:20-cv-00797-UNA Document 1 Filed 06/11/20 Page 9 of 65 PageID #: 9




        29.     Venue is proper in this District because Zoom is incorporated in this District. In

addition, a substantial portion of the transactions and wrongs complained of herein occurred in this

District, the Defendants have conducted business in this District, and Defendants’ actions have

had an effect in this District.

                                            PARTIES

        Plaintiff

        30.     Plaintiff is a current shareholder of Zoom. Plaintiff has continuously held Zoom

common stock at all relevant times.

        Nominal Defendant Zoom

        31.     Zoom is a Delaware corporation with its principal executive offices at 55 Almaden

Boulevard, 6th Floor, San Jose, California 95113. Zoom’s shares trade on the Nasdaq Global Select

Market (“NASDAQ”) under the ticker symbol “ZM.”

        Defendant Yuan

        32.     Defendant Yuan is the founder of Zoom, and has served as the Company’s CEO,

President, and Chairman of the Board since June 2011. According to the Company’s Schedule

14A filed with the SEC on May 7, 2020 (the “2020 Proxy Statement), as of March 31, 2020,

Defendant Yuan beneficially owned 45,529,724 shares of the Company’s Class B common stock,

which represented 39.3% of the Company’s outstanding Class B common stock as of that date,

and 34.4% of the total voting power with respect to all shares of Class A and Class B common

stock, rendering him a controlling shareholder.1 Given that the price per share of the Company’s




1
  Class A common stock and Class B common stock vote together as a single class on all matters,
including the election of directors, subject to limited circumstances. Each share of Class A
common stock is entitled to one vote per share, and each share of Class B common stock is entitled
to 10 votes per share.


                                                 9
 Case 1:20-cv-00797-UNA Document 1 Filed 06/11/20 Page 10 of 65 PageID #: 10




common stock at the close of trading on March 31, 2020 was $146.12, Defendant Yuan owned

approximately $6.6 billion worth of Zoom stock.

       33.    For the fiscal year ended January 31, 2020, Defendant Yuan received $320,826 in

compensation from the Company. This included $300,000 in salary, and $20,826 in non-equity

incentive plan compensation.

       34.    During the Relevant Period, when the Company materially misstated information

to the investing public to keep the stock price inflated, and before the scheme was exposed,

Defendant Yuan made the following sales of Company stock:

           Date             Number of Shares         Price Per Share           Proceeds
      April 23, 2019           583,787                    $36.00            $21,016,332.00
     January 14, 2020           70,143                    $73.92             $5,184,970.56
     January 15, 2020           70,143                    $75.77             $5,314,735.11
     February 12, 2020          70,143                   $88.13              $6,181,702.59
     February 13, 2020          70,143                   $89.56              $6,282,007.08
      March 16, 2020            70,143                   $112.18             $7,868,641.74
      March 17, 2020            70,143                   $108.20             $7,589,472.60

       35.    Thus, in total, before the fraud was exposed, he sold 1,004,645 Company shares on

inside information, for which he received approximately $59.4 million. His insider sales, made

with knowledge of material non-public information before the material misstatements and

omissions were exposed, demonstrate his motive in facilitating and participating in the scheme.

       36.    The 2020 Proxy Statement stated the following about Defendant Yuan:

       Eric S. Yuan. Mr. Yuan is the founder of our company and has served as the
       Chairman of our board directors, President and Chief Executive Officer since June
       2011. From May 2007 to June 2011, Mr. Yuan served as Corporate Vice President
       of Engineering at Cisco Systems, Inc., a multinational technology company. Mr.
       Yuan served in various roles, most recently as Vice President of Engineering, at
       WebEx Communications, Inc., an internet company, from August 1997 until its
       acquisition by Cisco Systems, Inc. in May 2007. Mr. Yuan holds a Bachelor’s
       degree in Applied Math from Shandong University of Science & Technology and
       a Master’s degree in engineering from China University of Mining & Technology.


                                               10
 Case 1:20-cv-00797-UNA Document 1 Filed 06/11/20 Page 11 of 65 PageID #: 11




       Mr. Yuan was selected to serve on our board of directors because of the perspective
       and experience he brings as our founder, as well as his extensive experience with
       technology companies.

       Defendant Steckelberg

       37.    Defendant Kelly Steckelberg (“Steckelberg”) has served as the Company’s CFO

since November 2017. According to the 2020 Proxy Statement, as of March 31, 2020, Defendant

Steckelberg beneficially owned 1,084,380 shares of the Company’s Class B common stock and

27,912 of Class A common stock. Given that the price per share of the Company’s common stock

at the close of trading on March 31, 2020 was $146.12, Defendant Steckelberg owned

approximately $162.5 million worth of Zoom stock.

       38.    For the fiscal year ended January 31, 2020, Defendant Steckelberg received

$408,533 in compensation from the Company. This included $356,250 in salary, and $52,283 in

non-equity incentive plan compensation.

       39.    During the Relevant Period, when the Company materially misstated information

to the investing public to keep the stock price inflated, and before the scheme was exposed,

Defendant Steckelberg made the following sales of Company stock:

          Date             Number of Shares          Price Per Share           Proceeds
     October 18, 2019          11,067                     $65.76              $727,765.92
    November 18, 2019          11,067                     $70.14              $776,239.38
    December 18, 2019          11,067                    $67.01               $741,599.67
     January 21, 2020          11,067                     $75.99              $840,981.33
    February 19, 2020          11,067                    $103.02             $1,140,122.34
      March 19, 2020           11,067                    $126.17             $1,396,323.39

       40.    Thus, in total, before the fraud was exposed, she sold 66,402 Company shares on

inside information, for which she received approximately $5.6 million. Her insider sales, made




                                               11
 Case 1:20-cv-00797-UNA Document 1 Filed 06/11/20 Page 12 of 65 PageID #: 12




with knowledge of material non-public information before the material misstatements and

omissions were exposed, demonstrate her motive in facilitating and participating in the scheme.

       41.    The 2020 Proxy Statement stated the following about Defendant Steckelberg:

       Kelly Steckelberg. Ms. Steckelberg has served as our Chief Financial Officer since
       November 2017. Prior to joining us, Ms. Steckelberg served in various executive
       positions at Zoosk, Inc., an internet dating company, including Chief Executive
       Officer from December 2014 to June 2017, Chief Operating Officer from August
       2012 to December 2014 and Chief Financial Officer from March 2011 to December
       2014. From May 2007 to March 2011, Ms. Steckelberg worked at Cisco Systems,
       Inc., where her roles included Consumer Segment Finance Senior Director and
       divisional Chief Financial Officer for WebEx. Prior to joining Cisco Systems, Inc.,
       Ms. Steckelberg served as Controller and Chief Accounting Officer at WebEx
       Communications, Inc., from May 2006 until its acquisition by Cisco Systems, Inc.
       in May 2007. Ms. Steckelberg holds a B.B.A. in Accounting and an MPA from the
       University of Texas at Austin.

       Defendant Chadwick

       42.    Defendant Jonathan Chadwick (“Chadwick”) has served as a Company director

since September 2017. He also serves as Chair of the Company’s Audit Committee. According to

the 2020 Proxy Statement, as of March 31, 2020, Defendant Chadwick beneficially owned 290,000

shares of the Company’s Class B common stock. Given that the price per share of the Company’s

common stock at the close of trading on March 31, 2020 was $146.12, Defendant Chadwick owned

approximately $42.3 million worth of Zoom stock.

       43.    For the fiscal year ended January 31, 2020, Defendant Chadwick received $37,500

in compensation from the Company, all in fees earned or paid in cash.

       44.    During the Relevant Period, when the Company materially misstated information

to the investing public to keep the stock price inflated, and before the scheme was exposed,

Defendant Chadwick made the following sales of Company stock:

           Date            Number of Shares          Price Per Share           Proceeds
     February 19, 2020         50,000                    $101.49             $5,074,500.00
     February 20, 2020         50,000                    $110.19             $5,509,500.00


                                               12
 Case 1:20-cv-00797-UNA Document 1 Filed 06/11/20 Page 13 of 65 PageID #: 13




      March 16, 2020              10,000                   $111.67             $1,116,700.00

       45.    Thus, in total, before the fraud was exposed, he sold 110,000 Company shares on

inside information, for which he received approximately $11.7 million. His insider sales, made

with knowledge of material non-public information before the material misstatements and

omissions were exposed, demonstrate his motive in facilitating and participating in the scheme.

       46.    The 2020 Proxy Statement stated the following about Defendant Chadwick:

       Jonathan Chadwick. Mr. Chadwick has served as a member of our board of
       directors since September 2017. Since April 2016, Mr. Chadwick has been a private
       investor. From November 2012 to April 2016, Mr. Chadwick served as Chief
       Financial Officer, Chief Operating Officer and Executive Vice President of
       VMware, Inc., a virtualization and cloud infrastructure solutions company. From
       March 2011 until October 2011, he served as the Chief Financial Officer of Skype
       Communication S.a.r.l., a voice over IP (VoIP) service company, and as a
       Corporate Vice President of Microsoft Corporation, a technology company, after
       its acquisition of Skype Communication S.a.r.l. from October 2011 until November
       2012. From June 2010 until February 2011, Mr. Chadwick served as Executive
       Vice President and Chief Financial Officer of McAfee, Inc., a security software
       company, until its acquisition by Intel Corporation. From September 1997 until
       June 2010, Mr. Chadwick served in various executive roles at Cisco Systems, Inc.
       He also worked for Coopers & Lybrand, an accounting firm (now
       PricewaterhouseCoopers) in various roles in the United States and United
       Kingdom. He currently serves on the boards of directors of Elastic N.V., a search
       and data analysis company, ServiceNow, Inc., a cloud computing company, and
       various private companies. He previously served on the board of directors of
       Cognizant Technology Solutions Corporation, an IT business services provider,
       and F5 Networks, Inc., an application networking delivery company. Mr. Chadwick
       is a Chartered Accountant in England and holds a B.Sc. degree in Electrical and
       Electronic Engineering from the University of Bath.

       We believe Mr. Chadwick is qualified to serve as a member of our board of
       directors because of his significant financial expertise as a Chief Financial Officer
       and service on the boards of directors of various public companies.

       Defendant Eschenbach

       47.    Defendant Carl M. Eschenbach (“Eschenbach”) has served as a Company director

since November 2016. He also serves as a member of the Company’s Audit Committee. According

to the 2020 Proxy Statement, as of March 31, 2020, Defendant Eschenbach beneficially owned


                                                13
 Case 1:20-cv-00797-UNA Document 1 Filed 06/11/20 Page 14 of 65 PageID #: 14




380,967 shares of the Company’s Class A common stock. Given that the price per share of the

Company’s common stock at the close of trading on March 31, 2020 was $146.12, Defendant

Eschenbach owned approximately $55.6 million worth of Zoom stock.

       48.     During the Relevant Period, when the Company materially misstated information

to the investing public to keep the stock price inflated, and before the scheme was exposed,

Defendant Eschenbach made the following sales of Company stock:

           Date             Number of Shares          Price Per Share           Proceeds
       April 23, 2019          828,437                     $34.20             $28,332,545.40
       March 6, 2020           130,385                    $112.89             $14,719,162.65

       49.     Thus, in total, before the fraud was exposed, he sold 958,822 Company shares on

inside information, for which he received approximately $43 million. His insider sales, made with

knowledge of material non-public information before the material misstatements and omissions

were exposed, demonstrate his motive in facilitating and participating in the scheme.

       50.     The 2020 Proxy Statement stated the following about Defendant Eschenbach:

       Carl M. Eschenbach. Mr. Eschenbach has served as a member of our board of
       directors since November 2016. Since April 2016, Mr. Eschenbach has been a
       general partner at Sequoia Capital Operations, LLC, a venture capital firm. Prior to
       joining Sequoia Capital Operations, LLC, Mr. Eschenbach spent 14 years at
       VMware, Inc., most recently as its President and Chief Operating Officer, a role he
       held from December 2012 to March 2016. He served as VMware, Inc.’s Co-
       President and Chief Operating Officer from April 2012 to December 2012, as Co-
       President, Customer Operations from January 2011 to April 2012, and as Executive
       Vice President of Worldwide Field Operations from May 2005 to January 2011.
       Prior to joining VMware, Inc. in 2002, Mr. Eschenbach held various sales
       management positions with Inktomi Corporation, 3Com Corporation, Lucent
       Technologies Inc., and Dell EMC. He currently serves on the boards of directors of
       Palo Alto Networks, Inc., a global cybersecurity company, and Workday, Inc., a
       leading provider of enterprise cloud applications. Mr. Eschenbach is also a director
       of several private companies. Mr. Eschenbach received an electronics technician
       diploma from DeVry University.

       We believe Mr. Eschenbach is qualified to serve as a member of our board of
       directors because of his significant expertise in the technology industry and service
       on the boards of directors of various public companies.


                                                14
 Case 1:20-cv-00797-UNA Document 1 Filed 06/11/20 Page 15 of 65 PageID #: 15




       Defendant Gassner

       51.    Defendant Peter Gassner (“Gassner”) has served as a Company director since

October 2015. According to the 2020 Proxy Statement, as of March 31, 2020, Defendant Gassner

beneficially owned 487 shares of the Company’s Class A common stock, and 1,202,720 shares of

the Company’s Class B common stock, which represented 1% of the Company’s outstanding Class

B common stock as of that date. Given that the price per share of the Company’s common stock

at the close of trading on March 31, 2020 was $146.12, Defendant Gassner owned approximately

$175.8 million worth of Zoom stock.

       52.    For the fiscal year ended January 31, 2020, Defendant Gassner received $118,181

in compensation from the Company. This included $22,500 in fees earned or paid in cash and

$96,681 in stock awards.

       53.    The 2020 Proxy Statement stated the following about Defendant Gassner:

       Peter Gassner. Mr. Gassner has served as a member of our board of directors since
       October 2015. Since January 2007, Mr. Gassner has served as Chief Executive
       Officer and member of the board of directors of Veeva Systems Inc., a cloud
       computing company. Prior to that, from July 2003 to June 2005, Mr. Gassner served
       as Senior Vice President of Technology at salesforce.com, inc., a global leader in
       CRM. From January 1995 to June 2003, Mr. Gassner served as Chief Architect and
       General Manager of PeopleTools at PeopleSoft, Inc., a company providing human
       resources management systems acquired by Oracle. Mr. Gassner previously served
       on the board of directors of Guidewire Software, Inc., a software publisher. Mr.
       Gassner holds a B.S. in Computer Science from Oregon State University.

       We believe Mr. Gassner is qualified to serve as a member of our board of directors
       because of his significant management experience in the technology industry and
       service on the boards of directors of various public companies.

       Defendant Hammonds

       54.    Defendant Kimberly L. Hammonds (“Hammonds”) has served as a Company

director since September 2018. She also serves as a member of the Company’s Nominating and




                                              15
 Case 1:20-cv-00797-UNA Document 1 Filed 06/11/20 Page 16 of 65 PageID #: 16




Corporate Governance Committee. According to the 2020 Proxy Statement, as of March 31, 2020,

Defendant Hammonds beneficially owned 96,875 shares of the Company’s Class B common

stock. Given that the price per share of the Company’s common stock at the close of trading on

March 31, 2020 was $146.12, Defendant Hammonds owned approximately $14.1 million worth

of Zoom stock.

       55.    For the fiscal year ended January 31, 2020, Defendant Hammonds received $25,125

in compensation from the Company, all in fees earned or paid in cash.

       56.    During the Relevant Period, when the Company materially misstated information

to the investing public to keep the stock price inflated, and before the scheme was exposed,

Defendant Hammonds made the following sales of Company stock:

          Date              Number of Shares         Price Per Share           Proceeds
     October 15, 2019           37,500                    $70.02             $2,625,750.00
    November 8, 2019             3,125                    $70.00              $218,750.00
    November 18, 2019           16,797                    $70.14             $1,178,141.58
     January 6, 2020            3,125                     $70.00              $218,750.00
     January 8, 2020            3,125                     $71.69              $224,031.25
    February 10, 2020           3,125                     $88.87              $277,718.75
      March 9, 2020             3,125                    $109.14              $341,062.50

       57.    Thus, in total, before the fraud was exposed, she sold 69,922 Company shares on

inside information, for which she received approximately $5 million. Her insider sales, made with

knowledge of material non-public information before the material misstatements and omissions

were exposed, demonstrate her motive in facilitating and participating in the scheme.

       58.    The 2020 Proxy Statement stated the following about Defendant Hammonds:

       Kimberly L. Hammonds. Kimberly Hammonds has served as a member of our
       board of directors since September 2018. Ms. Hammonds served as the Group
       Chief Operating Officer at Deutsche Bank AG, a global financial services company
       and as a member of the Deutsche Bank Management Board from November 2015
       to May 2018. She joined Deutsche Bank as Chief Information Officer and Global


                                               16
 Case 1:20-cv-00797-UNA Document 1 Filed 06/11/20 Page 17 of 65 PageID #: 17




       Co-Head Technology and Operations in November 2013 from The Boeing
       Company, a global aerospace company. Ms. Hammonds joined The Boeing
       Company in 2008 and served in a number of capacities, including most recently as
       Chief Information Officer/Vice President, Global Infrastructure, Global Business
       Systems from January 2011 to November 2013. Ms. Hammonds joined The Boeing
       Company from Dell Incorporated, a technology company, where she led IT systems
       development for manufacturing operations in the Americas, and directed global IT
       reliability and factory systems since 2007. Ms. Hammonds currently serves on the
       boards of directors of Box, Inc., an enterprise cloud content and file sharing
       provider, and Tenable Holdings, Inc., a provider of cybersecurity solutions. Ms.
       Hammonds previously served on the boards of directors of Cloudera, Inc., a data
       management, machine learning and advance analytics platform provider, and Red
       Hat, a provider of open source solutions. Ms. Hammonds holds a B.S.E. from the
       University of Michigan at Ann Arbor and an MBA from Western Michigan
       University.

       We believe Ms. Hammonds is qualified to serve as a member of our board of
       directors because of her significant market and financial expertise and service on
       the boards of directs of various public companies.

       Defendant Scheinman

       59.     Defendant Dan Scheinman (“Scheinman”) has served as a Company director since

January 2013. He also serves as Lead Independent Director, Chair of the Company’s

Compensation Committee and as a member of the Audit Committee. According to the 2020 Proxy

Statement, as of March 31, 2020, Defendant Scheinman beneficially owned 2,846,372 shares of

the Company’s Class B common stock, which represented 2.5% of the Company’s outstanding

Class B common stock as of that date, and 2.2% of the total voting power with respect to all shares

of Class A and Class B common stock. Given that the price per share of the Company’s common

stock at the close of trading on March 31, 2020 was $146.12, Defendant Scheinman owned

approximately $415.9 million worth of Zoom stock.

       60.     For the fiscal year ended January 31, 2020, Defendant Scheinman received $50,625

in compensation from the Company, all in fees earned or paid in cash.

       61.     The 2020 Proxy Statement stated the following about Defendant Scheinman:



                                                17
 Case 1:20-cv-00797-UNA Document 1 Filed 06/11/20 Page 18 of 65 PageID #: 18




       Dan Scheinman. Mr. Scheinman has served as a member of our board of directors
       since January 2013. Since April 2011, Mr. Scheinman has served as an angel
       investor. From January 1997 to April 2011, Mr. Scheinman served in various roles
       at Cisco Systems, Inc., most recently as Senior Vice President, Cisco Media
       Solutions Group. He currently serves on the boards of directors of Arista Networks,
       Inc., a cloud networking company, and several private companies. Mr. Scheinman
       holds a B.A. degree in Politics from Brandeis University and a J.D. from the Duke
       University School of Law.

       We believe Mr. Scheinman is qualified to serve as a member of our board of
       directors because of his significant knowledge of our company and the technology
       industry.

       Defendant Subotovsky

       62.     Defendant Santiago Subotovsky (“Subotovsky”) has served as a Company director

since December 2014. He also serves as Chair of the Company’s Nominating and Corporate

Governance Committee and as a member of the Compensation Committee. According to the 2020

Proxy Statement, as of March 31, 2020, Defendant Subotovsky beneficially owned 143,462 shares

of the Company’s Class A common stock and 17,988,825 shares of the Company’s Class B

common stock, which represented 15.6% of the Company’s outstanding Class B common stock as

of that date, and 13.6% of the total voting power with respect to all shares of Class A and Class B

common stock. Given that the price per share of the Company’s common stock at the close of

trading on March 31, 2020 was $146.12, Defendant Subotovsky owned approximately $2.6 billion

worth of Zoom stock.

       63.     During the Relevant Period, when the Company materially misstated information

to the investing public to keep the stock price inflated, and before the scheme was exposed,

Defendant Subotovsky made the following sales of Company stock:

          Date              Number of Shares          Price Per Share            Proceeds
      April 23,2019            912,026                     $34.20             $31,191,289.20
      March 10, 2020            73,168                    $108.97              $7,973,116.96
      March 19, 2020            73,168                    $121.13              $8,862,839.84



                                                18
 Case 1:20-cv-00797-UNA Document 1 Filed 06/11/20 Page 19 of 65 PageID #: 19




       64.     Thus, in total, before the fraud was exposed, he sold 1,058,362 Company shares on

inside information, for which he received approximately $48 million. His insider sales, made with

knowledge of material non-public information before the material misstatements and omissions

were exposed, demonstrate his motive in facilitating and participating in the scheme.

       65.     The 2020 Proxy Statement stated the following about Defendant Subotovsky:

       Santiago Subotovsky. Mr. Subotovsky has served as a member of our board of
       directors since December 2014. Mr. Subotovsky is a General Partner at Emergence
       Capital, a venture capital firm, and has been with the firm since 2010. In 1999, Mr.
       Subotovsky founded AXG Tecnonexo, an e-learning vendor in Latin America. Mr.
       Subotovsky currently serves on the boards of directors of several private
       companies. He holds a B.S. in Economics from Universidad de San Andrés in
       Argentina and an MBA from Harvard Business School. Mr. Subotovsky is an
       Endeavor Entrepreneur and Kauffman Fellow.

       We believe Mr. Santiago is qualified to serve on our board of directors because of
       his experience in the venture capital industry and market knowledge and his
       experience serving as a director of various private companies.

       Defendant Swanson

       66.     Defendant Bart Swanson (“Swanson”) has served as a Company director since

August 2013. He also serves as a member of the Company’s Compensation Committee and

Nominating and Corporate Governance Committee. According to the 2020 Proxy Statement, as of

March 31, 2020, Defendant Swanson beneficially owned 85,908 shares of the Company’s Class B

common stock. Given that the price per share of the Company’s common stock at the close of

trading on March 31, 2020 was $146.12, Defendant Swanson owned approximately $12.5 million

worth of Zoom stock.

       67.     The 2020 Proxy Statement stated the following about Defendant Swanson:

       Bart Swanson. Mr. Swanson has served as a member of our board of directors since
       August 2013. Since March 2013, Mr. Swanson has served as an advisor at Horizons
       Ventures Limited, a venture capital firm. Previously, Mr. Swanson served as
       Chairman and President of Summly Ltd., a mobile news app acquired by Yahoo
       Inc., the Chief Operating Officer of Badoo Ltd., a social discovery network, the


                                               19
 Case 1:20-cv-00797-UNA Document 1 Filed 06/11/20 Page 20 of 65 PageID #: 20




       Managing Director and Vice President International at GSI Commerce, an e-
       commerce corporation acquired by eBay Inc., and a General Manager at
       Amazon.com, Inc., a multinational technology company. Mr. Swanson currently
       serves on the boards of directors of several private companies. Mr. Swanson
       previously served as a director of the Modern Times Group (MTG), a digital
       entertainment company. Mr. Swanson holds a B.A. in History and Political Science
       from the University of Southern California, an M.A. in International Studies from
       the University of Pennsylvania, and an MBA from The Wharton School of the
       University of Pennsylvania.

       We believe Mr. Swanson is qualified to serve as a member of our board of directors
       because of his experience in the venture capital industry and market knowledge and
       his experience serving as a director of various private companies.

               FIDUCIARY DUTIES OF THE INDIVIDUAL DEFENDANTS

       68.     By reason of their positions as officers, directors, controlling shareholder, and/or

fiduciaries of Zoom and because of their ability to control the business and corporate affairs of

Zoom, the Individual Defendants owed Zoom and its shareholders fiduciary obligations of trust,

loyalty, good faith, and due care, and were and are required to use their utmost ability to control

and manage Zoom in a fair, just, honest, and equitable manner. The Individual Defendants were

and are required to act in furtherance of the best interests of Zoom and its shareholders so as to

benefit all shareholders equally.

       69.     Each director, officer, and controlling shareholder of the Company owes to Zoom

and its shareholders the fiduciary duty to exercise good faith and diligence in the administration

of the Company and in the use and preservation of its property and assets and the highest

obligations of fair dealing.

       70.     The Individual Defendants, because of their positions of control and authority as

directors, officers, and/or controlling shareholders of Zoom, were able to and did, directly and/or

indirectly, exercise control over the wrongful acts complained of herein.




                                                20
 Case 1:20-cv-00797-UNA Document 1 Filed 06/11/20 Page 21 of 65 PageID #: 21




         71.   To discharge their duties, the officers, directors, and controlling shareholder of

Zoom were required to exercise reasonable and prudent supervision over the management,

policies, controls, and operations of the Company.

         72.   Each Individual Defendant, by virtue of his or her position as a director, officer,

and/or controlling shareholder, owed to the Company and to its shareholders the highest fiduciary

duties of loyalty, good faith, and the exercise of due care and diligence in the management and

administration of the affairs of the Company, as well as in the use and preservation of its property

and assets. The conduct of the Individual Defendants complained of herein involves a knowing

and culpable violation of their obligations as directors, officers, and controlling shareholders of

Zoom, the absence of good faith on their part, or a reckless disregard for their duties to the

Company and its shareholders that the Individual Defendants were aware or should have been

aware posed a risk of serious injury to the Company. The conduct of the Individual Defendants

who were also officers, directors, and/or controlling shareholders of the Company has been ratified

by the remaining Individual Defendants who collectively comprised Zoom’s Board at all relevant

times.

         73.   As senior executive officers, directors, and/or controlling shareholder of a publicly-

traded company whose common stock was registered with the SEC pursuant to the Exchange Act

and traded on the NASDAQ, the Individual Defendants had a duty to prevent and not to effect the

dissemination of inaccurate and untruthful information with respect to the Company’s financial

condition, performance, growth, operations, financial statements, business, products, management,

earnings, internal controls, and present and future business prospects, including the dissemination

of false information regarding the Company’s business, prospects, and operations, and had a duty

to cause the Company to disclose in its regulatory filings with the SEC all those facts described in




                                                21
 Case 1:20-cv-00797-UNA Document 1 Filed 06/11/20 Page 22 of 65 PageID #: 22




this Complaint that it failed to disclose, so that the market price of the Company’s common stock

would be based upon truthful and accurate information.

       74.     To discharge their duties, the officers and directors of Zoom were required to

exercise reasonable and prudent supervision over the management, policies, practices, and internal

controls of the Company. By virtue of such duties, the officers and directors of Zoom were required

to, among other things:

               (a)     ensure that the Company was operated in a diligent, honest, and prudent

manner in accordance with the laws and regulations of Delaware, California, and the United States,

and pursuant to Zoom’s own Code of Business Conduct and Ethics (the “Code of Conduct”);

               (b)     conduct the affairs of the Company in an efficient, business-like manner so

as to make it possible to provide the highest quality performance of its business, to avoid wasting

the Company’s assets, and to maximize the value of the Company’s stock;

               (c)     remain informed as to how Zoom conducted its operations, and, upon

receipt of notice or information of imprudent or unsound conditions or practices, to make

reasonable inquiry in connection therewith, and to take steps to correct such conditions or

practices;

               (d)     establish and maintain systematic and accurate records and reports of the

business and internal affairs of Zoom and procedures for the reporting of the business and internal

affairs to the Board and to periodically investigate, or cause independent investigation to be made

of, said reports and records;

               (e)     maintain and implement an adequate and functioning system of internal

legal, financial, and management controls, such that Zoom’s operations would comply with all




                                                22
 Case 1:20-cv-00797-UNA Document 1 Filed 06/11/20 Page 23 of 65 PageID #: 23




applicable laws and Zoom’s financial statements and regulatory filings filed with the SEC and

disseminated to the public and the Company’s shareholders would be accurate;

               (f)     exercise reasonable control and supervision over the public statements

made by the Company’s officers and employees and any other reports or information that the

Company was required by law to disseminate;

               (g)     refrain from unduly benefiting themselves and other Company insiders at

the expense of the Company; and

               (h)     examine and evaluate any reports of examinations, audits, or other financial

information concerning the financial affairs of the Company and to make full and accurate

disclosure of all material facts concerning, inter alia, each of the subjects and duties set forth

above.

         75.   Each of the Individual Defendants further owed to Zoom and the shareholders the

duty of loyalty requiring that each favor Zoom’s interest and that of its shareholders over their own

while conducting the affairs of the Company and refrain from using their position, influence or

knowledge of the affairs of the Company to gain personal advantage.

         76.   At all times relevant hereto, the Individual Defendants were the agents of each other

and of Zoom and were at all times acting within the course and scope of such agency.

         77.   Because of their advisory, executive, managerial, directorial, and controlling

positions with Zoom, each of the Individual Defendants had access to adverse, non-public

information about the Company.

         78.   The Individual Defendants, because of their positions of control and authority, were

able to and did, directly or indirectly, exercise control over the wrongful acts complained of herein,

as well as the contents of the various public statements issued by Zoom.




                                                 23
 Case 1:20-cv-00797-UNA Document 1 Filed 06/11/20 Page 24 of 65 PageID #: 24




        CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

       79.     In committing the wrongful acts alleged herein, the Individual Defendants have

pursued, or joined in the pursuit of, a common course of conduct, and have acted in concert with

and conspired with one another in furtherance of their wrongdoing. The Individual Defendants

caused the Company to conceal the true facts as alleged herein. The Individual Defendants further

aided and abetted and/or assisted each other in breaching their respective duties.

       80.     The purpose and effect of the conspiracy, common enterprise, and/or common

course of conduct was, among other things, to: (i) facilitate and disguise the Individual Defendants’

violations of law, including breaches of fiduciary duty, unjust enrichment, waste of corporate

assets, gross mismanagement, and abuse of control; (ii) conceal adverse information concerning

the Company’s operations, financial condition, legal compliance, future business prospects and

internal controls; and (iii) artificially inflate the Company’s stock price.

       81.     The Individual Defendants accomplished their conspiracy, common enterprise,

and/or common course of conduct by causing the Company purposefully or recklessly to conceal

material facts, fail to correct such misrepresentations, and violate applicable laws. In furtherance

of this plan, conspiracy, and course of conduct, the Individual Defendants collectively and

individually took the actions set forth herein. Because the actions described herein occurred under

the authority of the Board, each of the Individual Defendants who is a director of Zoom was a

direct, necessary, and substantial participant in the conspiracy, common enterprise, and/or

common course of conduct complained of herein.

       82.     Each of the Individual Defendants aided and abetted and rendered substantial

assistance in the wrongs complained of herein. In taking such actions to substantially assist the

commission of the wrongdoing complained of herein, each of the Individual Defendants acted with

actual or constructive knowledge of the primary wrongdoing, either took direct part in, or


                                                  24
 Case 1:20-cv-00797-UNA Document 1 Filed 06/11/20 Page 25 of 65 PageID #: 25




substantially assisted in the accomplishment of that wrongdoing, and was or should have been

aware of his or her overall contribution to and furtherance of the wrongdoing.

       83.       At all times relevant hereto, each of the Individual Defendants was the agent of

each of the other Individual Defendants and of Zoom, and was at all times acting within the course

and scope of such agency.

                                 ZOOM’S CODE OF CONDUCT

       84.       The Company’s Code of Conduct is purportedly designed to ensure the Company

is:

                Operating our business ethically and with integrity;

                Avoiding actual or apparent conflicts of interest;

                Compliance with the letter and spirit of all laws and Zoom policies,
                 including full, fair, accurate, timely and understandable disclosure in reports
                 and documents we filed with the U.S. Securities and Exchange Commission
                 (the “SEC”) and in our other public communications; and

                The prompt internal reporting of suspected violations of this Code.

       85.       Zoom’s Code of Conduct applies to, “the directors, executives, employees and

independent contractors of Zoom and its subsidiaries.”

       86.       In a section titled, “Conflicts of Interest,” the Code of Conduct provides:

       We have a duty to act in the best interests of Zoom and its stockholders, employees
       and other constituencies and not in our individual self-interest. A conflict of interest
       may exist where the interests or benefits of one person or entity conflict or appear
       to conflict with the interests or benefits of Zoom. Your decisions and actions related
       to Zoom should be based on the best interests of Zoom and not based on personal
       relationships or benefits, either for yourself or for others. Zoom personnel must
       never use or attempt to use their position with Zoom to obtain improper personal
       benefits.

       87.       In a section titled, “Compliance,” the Code of Conduct states, in relevant part:

       Zoom strives to comply with all applicable laws and regulations. It is your personal
       responsibility to adhere to the standards and restrictions imposed by those laws and



                                                   25
 Case 1:20-cv-00797-UNA Document 1 Filed 06/11/20 Page 26 of 65 PageID #: 26




        regulations, including those relating to financial and accounting matters. The same
        applies to policies we adopt, such as this one. Even if conduct complies with the
        letter of the law or our policies, we must avoid conduct that will have an adverse
        effect on the trust and confidence of our customers, partners or investors. Disregard
        of the law will not be tolerated. Violation of domestic or foreign laws, rules and
        regulations may subject an individual, as well as Zoom, to civil and/or criminal
        penalties.

                                               ***

        Insider Trading. Employees who have access to confidential (or “inside”)
        information are not permitted to use or share that information for stock trading
        purposes or for any other purpose except to conduct our business. All nonpublic
        information about Zoom or about companies with which we do business is
        considered confidential information. To use material nonpublic information in
        connection with buying or selling securities, including “tipping” others who might
        make an investment decision on the basis of this information, is not only unethical,
        it is illegal. Employees must exercise the utmost care when handling material inside
        information. Please refer to our Insider Trading Policy for more detailed
        information.

        88.     The Code of Conduct further provides, in a section titled, “Protection and Proper

Use of Company Assets,” that “[a]ll employees are expected to protect Zoom’s assets and ensure

their efficient use.”

        89.     In a section titled, “Confidentiality,” the Code of Conduct maintains that “if you

are handling information protected by any privacy policy published by us, such as our website

policy, then you must handle that information in accordance with the applicable policy.

        90.     The Code of Conduct further provides for “Maintenance of Corporate Books,

Records, Documents and Accounts; Financial Integrity; Public Reporting; Accurate Financial and

Accounting Disclosures,” as follows:

        Our principal Chief Executive Officer, Chief Financial Officer and people who
        perform similar functions are our “senior financial officers” and are responsible for
        ensuring that disclosures in our periodic reports and other public communications
        are full, fair, accurate, timely and understandable.

        The integrity of our records and public disclosure depends upon the validity,
        accuracy and completeness of the information supporting the entries to our books
        of account. Therefore, our corporate and business records should be completed


                                                 26
Case 1:20-cv-00797-UNA Document 1 Filed 06/11/20 Page 27 of 65 PageID #: 27




    accurately and honestly. The making of false or misleading entries, whether they
    relate to financial results or test results, is strictly prohibited. Our records serve as
    a basis for managing our business and are important in meeting our obligations to
    customers, suppliers, creditors, employees and others with whom we do business.
    As a result, it is important that our books, records and accounts accurately and fairly
    reflect, in reasonable detail, our assets, liabilities, revenues, costs and expenses, as
    well as all transactions and changes in assets and liabilities.

                                                 ***

    Our accounting records are also relied upon to produce reports for our management,
    stockholders and creditors, as well as for governmental agencies. In particular, we
    rely upon our accounting and other business and corporate records in preparing the
    periodic and current reports that we file with the SEC. Securities laws require that
    these reports provide full, fair, accurate, timely and understandable disclosure and
    fairly present our financial condition and results of operations. Employees who
    collect, provide or analyze information for or otherwise contribute in any way in
    preparing or verifying these reports should strive to ensure that our financial
    disclosure is accurate and transparent and that our reports contain all of the
    information about Zoom that would be important to enable stockholders and
    potential investors to assess the soundness and risks of our business and finances
    and the quality and integrity of our accounting and disclosures. In addition:

            • no employee may take or authorize any action that would intentionally
            cause our financial records or financial disclosure to fail to comply with
            generally accepted accounting principles, the rules and regulations of the
            SEC or other applicable laws, rules and regulations;

            •all employees must cooperate fully with our finance and accounting
            department, as well as our independent public accountants and counsel,
            respond to their questions with candor and provide them with complete and
            accurate information to help ensure that our books and records, as well as
            our reports filed with the SEC, are accurate and complete;

            • no employee, director or person acting under their direction, may coerce,
            manipulate, mislead or fraudulently influence our finance and accounting
            department, our independent public accountants or counsel, if the employee,
            director or other person knows or should know that the action, if successful,
            could result in rendering Zoom’s financial statements materially
            misleading; and

            • no employee should knowingly make (or cause or encourage any other
            person to make) any false or misleading statement in any of our reports filed
            with the SEC or knowingly omit (or cause or encourage any other person to
            omit) any information necessary to make the disclosure in any of our reports
            accurate in all material respects.



                                               27
 Case 1:20-cv-00797-UNA Document 1 Filed 06/11/20 Page 28 of 65 PageID #: 28




       Any employee who becomes aware of any departure from these standards has a
       responsibility to report his or her knowledge promptly to their manager, the
       Compliance Officer, the Audit Committee or one of the other compliance resources
       described in our Whistleblower Policy on reporting complaints regarding
       accounting and auditing matters.

       91.     The Individual Defendants violated the Code of Conduct by engaging in or

permitting the Data and Security Exposure, the scheme to issue materially false and misleading

statements to the public and to facilitate and disguise the Individual Defendants’ violations of law,

including breaches of fiduciary duty, waste of corporate assets, and unjust enrichment, and failing

to report the same. Moreover, six of the Individual Defendants violated the Code of Conduct by

engaging in insider trading. Also in violation of the Code of Conduct, the Individual Defendants

failed to maintain the accuracy of Company records and reports, and comply with laws and

regulations.

                       INDIVIDUAL DEFENDANTS’ MISCONDUCT

       Background

       92.     In April 2011, Defendant Yuan founded the teleconferencing software company,

Zoom, under the name Saasbee, Inc. In February 2012, the Company changed its name to Zoom

Communications, Inc., and adopted its current name in May 2012. Yuan formerly served as

Cisco’s vice president but found himself unhappy with the outdated video and audio services the

company provided.

       93.     Zoom provides a video-first communications platform that virtually connects

people through “frictionless video, phone, chat and content sharing[,]” enabling thousands of

people to participate in single face-to-face meetings, across devices and locations.

       94.     The Company’s customer base encompasses individuals as well as numerous

industries, including education, entertainment, finance, government, healthcare, retail/consumer



                                                 28
 Case 1:20-cv-00797-UNA Document 1 Filed 06/11/20 Page 29 of 65 PageID #: 29




products, and more. As of January 31, 2020, Zoom had approximately 81,900 customers with more

than 10 employees.

       95.     The cornerstone of the Company’s platform is its “Zoom Meetings,” which was

publicly released in January 2013, and provides HD video, voice, chat, and content sharing across

mobile devices, desktops, laptops, telephones, and conference room systems. Zoom Meetings

integrate with third-party applications, including Dropbox, Google, LinkedIn, Microsoft, and

Slack. The Company touts its meetings as “a flexible tool for on-the-go employees who rely on

their mobile device or tablet throughout their business day.”

       96.     Zoom Meetings include a suite of products and features, purportedly “designed to

give users an easy, reliable, and innovative video-first communications experience.” Zoom

Meetings are comprised of hosts and attendees, and are equipped with chat and file sharing

functionalities, to hosts and participants across the United States and internationally. Participants

can join Zoom Meetings through the Zoom mobile application (“app”). Zoom provides a number

of other communication services and features, including Zoom Chat, Zoom Rooms, and Zoom

Video Webinars.

       97.     Zoom generates revenue from sales of subscriptions to its platform. Although the

Company’s main Zoom Meetings are offered to users, free of charge, Zoom offers upgraded paid

subscription plans and products. The Company’s paid offerings include Pro, Business, and

Enterprise plans, which provide enhanced features and functions, including expanded attendee and

time limits.

       98.     The Company initiated the process for going public on March 22, 2019, with the

filing of its Registration Statement, declared effective on April 17, 2019, following several

amendments. The Company’s IPO took place the next day, on April 18, 2019. On that day, the




                                                 29
 Case 1:20-cv-00797-UNA Document 1 Filed 06/11/20 Page 30 of 65 PageID #: 30




Company filed its Prospectus, which purportedly disclosed the necessary information for investors

to know about Zoom’s products, platform, prospects, and general business, including pertinent risk

factors, before participating in Zoom’s IPO. Zoom’s shares began publicly trading the same day,

under the ticker symbol “ZM.”

       99.     The Company’s IPO closed on April 23, 2019, with over 9.91 million shares sold

to the investing public, and an additional 3,130,435 shares sold to underwriters of the IPO, at

$36.00 per share. Certain selling shareholders, including Company insiders, also registered

10,958,131 shares of stock for resale during the IPO.

       COVID-19 Pandemic and the Booming Demand of Zoom’s Common Stock

       100.    In early 2020, cities, states, and countries across the globe became exposed to a

new strand of the coronavirus, known as COVID-19. The virus spread across the globe, enveloping

the world in a pandemic that required a dramatic shift in societies to socially distance and stay at

home as much as feasible. Thus, during the first quarter of the 2020 calendar year, millions of

people were placed under stay-at-home directives and/or quarantine restrictions issued by state

and/or local governments. With the advent of “shelter-in-place” directives, individuals, businesses,

and institutions began increasingly relying on Zoom Meetings and other communication features

offered by the Company as a primary method of communicating and/or providing services to the

public. Zoom’s platform met a dire need and became a popular solution for facilitating seemingly

secure communications between people on a personal and professional level. The Company’s

touted security, reliability, and accessibility placed Zoom in an advantageous position to secure

the attention of this unique market and experience skyrocketing growth, while many other

companies on the market were suffering historic lows caused by the unknown impact the COVID-

19 pandemic would have on the global economy.




                                                30
    Case 1:20-cv-00797-UNA Document 1 Filed 06/11/20 Page 31 of 65 PageID #: 31




        101.   Accordingly, the Company’s share price experienced explosive growth in 2020,

from a starting point of approximately $68.00 per share on January 2, 2020 to a high of nearly

$165.00 per share by March 23, 2020.

        Data and Security Exposure

        Vulnerabilities in Zoom’s Security and “Zoombombing”

        102.   The Individual Defendants caused the Company to significantly overstate Zoom’s

security measures and controls throughout the Relevant Period. Despite assuring otherwise to its

users, the Company’s software app and video conference platform failed to provide secure and

reliable video conferencing. The Company’s video communications were not equipped with end-

to-end encryption, despite Zoom’s contrary representations, leaving user communications

vulnerable to being read or changed by unauthorized/outside parties to those communications.

Insight into the significant deficiencies in Zoom’s privacy and security measures began to come

to light as early as July 2019, when Jonathan Leitschuh published an article discussing a

vulnerability in Zoom’s system for Mac users that allowed any website to forcibly join a user to a

video-enabled Zoom call, without the users’ permission. According to Leitschuh, although the

Company eventually identified and disclosed the vulnerability, Zoom merely patched the problem

with a “quick fix solution” that failed to protect against unwanted users maliciously entering into

Zoom calls and meetings, potentially exposing 750,000 companies around the world.2

        103.   The vulnerabilities in Zoom’s product design and security practices resulted in

EPIC filing a complaint with the FTC to investigate the Company for, inter alia, exposing users




2
  https://medium.com/bugbountywriteup/zoom-zero-day-4-million-webcams-maybe-an-rce-just-
get-them-to-visit-your-website-ac75c83f4ef5. Last visited June 10, 2020.


                                                31
    Case 1:20-cv-00797-UNA Document 1 Filed 06/11/20 Page 32 of 65 PageID #: 32




to the prospect of being vulnerable to unwanted remote surveillance and also provided

unauthorized users with the ability to intrude on calls.

        104.   Zoom’s Meetings remained exposed to potential attacks throughout the Relevant

Period, due in part, to further weaknesses in Zoom’s encryption. As more users began utilizing

Zoom Meetings for their day to day life and business after the COVID-19 pandemic began, a

practice known as “Zoombombing” also became more frequent. Zoombombing occurs when

unwanted intruders disrupt Zoom meetings, calls, and/or conferences, and post offensive images

and/or speech. “Zoombombers,” i.e., the hackers that initiate these intrusions/harassments, have

disrupted online classes, business conferences, and presentations across the United States and have

resulted in significant regulatory scrutiny over the Company, including by the FBI and state AGs.3

        Unauthorized Transfer of Users’ Personal Information

        105.   During the Relevant Period, Zoom collected and distributed consumer data

analytics to Facebook without users’ knowledge or authorization. The Company’s privacy policy

at the time stated that it may collect the profile information of Facebook users in connection with

its software development kit (“SDK”), whenever users logged into Zoom’s app with their

Facebook accounts. However, unbeknownst to users and investors, the Company was also

transmitting unnecessary data analytics to Facebook for users with and without Facebook accounts.

Specifically, Zoom’s app was embedded with a code that automatically provided the personal

information of users to Facebook, and potentially other third parties. This information included

details of a users’ device, including the model, the time zone, the city the user connecting to

Zoom’s services from the app was located in, and the carrier utilized by the user. Such information




3
  https://www.npr.org/2020/04/03/826129520/a-must-for-millions-zoom-has-a-dark-side-and-an-
fbi-warning. Last visited June 10, 2020.


                                                 32
    Case 1:20-cv-00797-UNA Document 1 Filed 06/11/20 Page 33 of 65 PageID #: 33




provided Facebook and possibly other companies with data for targeted advertisement. The code

particularly impacted iOS applications, and resulted in the transfer of data analytics to Facebook

each time a user opened the Zoom app. Such information was later admittedly improperly and

unnecessarily provided to Facebook through Facebook’s SDK.4

        106.   On or around March 27, 2020, the Company reconfigured its Facebook SDK to

remove the data sharing feature. However, the Company did not disclose any action taken about

information already shared with Facebook. Moreover, in order to protect against the unauthorized

data transfer, users would need to actively download the latest version of the application and those

that did not, remain(ed) vulnerable.

        107.   The Company’s inadequate systems and communications to Zoom users resulted

in the invasion of privacy for numerous consumers, including users that did not have Facebook

accounts and led several consumers to file complaints and initiate lawsuits against the Company

for invasion of privacy and alleged violations of pertinent state consumer protection laws. These

lawsuits were recently consolidated into the Consumer Action, which remains ongoing.

        False and Misleading Statements

        April 18, 2019 IPO Documents

        108.   On April 18, 2019, the Company began trading its shares on NASDAQ. As outlined

above, the IPO Documents purported to disclose the necessary information about the Company

that investors would need to determine whether or not to participate in the IPO. The IPO

Documents highlighted that Zoom’s “unique technology and infrastructure enable best-in-class

reliability, scalability and performance.” The IPO Documents further touted that the Company




4
         https://blog.zoom.us/wordpress/2020/03/27/zoom-use-of-facebook-sdk-in-ios-client/.Last
visited June 10, 2020.


                                                33
    Case 1:20-cv-00797-UNA Document 1 Filed 06/11/20 Page 34 of 65 PageID #: 34




“offer[s] robust security capabilities, including end-to-end encryption, secure login,

administrative controls and role-based access controls.” (Emphasis added).5

        109.   The IPO Documents additionally maintained that “[o]ne of the most important

features of [the Company’s] platform is its broad interoperability with a range of diverse devices,

operating systems and third-party applications.” The IPO Documents described Zoom’s platform

as being “accessible from the web and from devices running Windows, Mac OS, iOS, Android

and Linux[]”; and stated that the Company had “integrations with Atlassian, Dropbox, Google,

LinkedIn, Microsoft, Salesforce, Slack and a variety of other productivity, collaboration, data

management and security vendors.” The IPO Documents also stated that Zoom “provide[s],

develop[s] and create[s] applications for [its] platform partners that integrate [its] platform with

[its] partners’ various offerings.”

        110.   With respect to Zoom’s purported growth strategy, the IPO Documents stated that

Zoom, “enable[s] developers to embed our platform into their own offerings through open

application program interfaces (APIs) and our cross-platform software development kits

(SDKs)[]” like those already utilized by the Company, or that would be used by the Company

with Facebook’s SDK.

        111.   The IPO Documents assured that Zoom’s platform was reliable, easy to use, and

“just works” stating in relevant part that:




5
  The Company also touted its commitment to protect the security of its users’ personal data in the
privacy policy that had been updated, upon information and belief, a month before the IPO took
place. The Company also released “Security Whitepapers” detailing Zoom’s security guide, after
the IPO took place, which were modified and updated throughout the Relevant Period. These
documents also assured the investing public of Zoom’s commitment to its privacy and security
measures. The most recent versions of these documents, dated April 2020, may be retrieved on the
Company’s website. https://zoom.us/docs/en-us/privacy-and-security.html. Last visited June 11,
2020.


                                                34
 Case 1:20-cv-00797-UNA Document 1 Filed 06/11/20 Page 35 of 65 PageID #: 35




       [Zoom’s] cloud-native platform delivers reliable, high-quality video that is easy to
       use, manage and deploy, provides an attractive return on investment, is scalable and
       easily integrates with physical spaces and applications. We believe that rich and
       reliable communications lead to interactions that build greater empathy and trust.
       We strive to live up to the trust our customers place in us by delivering a
       communications solution that ‘just works.’

       112.    Additionally, the IPO Documents asserted that the Company “strive[s] to comply

with applicable laws, regulations, policies and other legal obligations relating to privacy, data

protection and information security to the extent possible.”

       113.    Lastly, the IPO Documents enumerated general, boilerplate, risk provisions the

Company could become subject to related to data privacy, hacking, and cybersecurity, and failed

to include tailored risks that Zoom was already subjected to due to the Data and Security Exposure.

The IPO Document’s “catch-all” risk provisions included that Zoom’s “actual or perceived failure

to comply with privacy, data protection and information security laws, regulations, and obligations

could harm our business.” The IPO Documents also noted the following about the Company’s

historic issues with its security measures:

       Our security measures have, on occasion, in the past, been, and may in the future
       be, compromised Consequently, our products and services may be perceived as not
       being secure. This perception may result in customers and hosts curtailing or
       ceasing their use of our products, our incurring significant liabilities and our
       business being harmed.

       June 7, 2019 Form 10-Q

       114.    On June 7, 2019, the Company filed its quarterly report on Form 10-Q for the fiscal

quarter ended April 30, 2019 with the SEC (the “1Q20 10-Q”). The 1Q20 10-Q was signed by

Defendants Yuan and Steckelberg and contained certifications pursuant to Rule 13a-14(a) and 15d-

14(a) under the Exchange Act and the Sarbanes-Oxley Act of 2002 (“SOX”) signed by Defendants

Yuan and Steckelberg attesting to the accuracy of the 1Q20 10-Q.




                                                35
 Case 1:20-cv-00797-UNA Document 1 Filed 06/11/20 Page 36 of 65 PageID #: 36




       115.    The 1Q20 10-Q contained substantively the same statements made in ¶¶109, 111-

113 concerning the manner in which Zoom interacted with various operating systems and third-

party applications, the reliability of its platform, its accessibility, and its capacity to foster trust

with users and customers, Zoom’s efforts to comply with laws, policies, and regulations pertaining

to privacy, data protection, and information security, and general, boiler-plate risk provisions that

failed to account for known risks Zoom was subjected to due to the Data and Security Exposure.

       116.    The statements referenced in ¶¶108-115 herein were materially false and

misleading because they failed to disclose, inter alia, that: (1) Zoom’s data privacy and security

controls were insufficient, as evinced by the Data and Security Exposure; (2) despite the

Company’s own claims, Zoom’s video communications software was not equipped with end-to-

end encryption; (3) consequently, Zoom users faced certain risks, including a heightened risk that

their personal information would be improperly retrieved by unapproved parties, such as

Facebook; (4) revelation of the Data and Security Exposure would foreseeably decrease personal

and professional usage of Zoom’s video communication services; and (5) the Company failed to

maintain internal controls. As a result of the foregoing, Zoom’s public statements were materially

false and misleading at all relevant times.

       The Truth Begins to Emerge While False and Misleading Statements Continue

       117.    On July 8, 2019, Jonathan Leitschuh, a software engineer and security researcher,

published an article, the link to which he provided in his Twitter account, titled, “Zoom Zero Day:

4+ Million Webcams & maybe an RCE? Just get them to visit your website!” The article purported

to reveal a serious vulnerability in Zoom’s conference call services “in the Mac Zoom Client [that]

allows any malicious website to enable your camera without your permission.” The article




                                                  36
    Case 1:20-cv-00797-UNA Document 1 Filed 06/11/20 Page 37 of 65 PageID #: 37




maintained that “[t]he flaw potentially exposes up to 750,000 companies around the world that use

Zoom to conduct day-to-day business.”

        118.   On this news, Zoom’s stock price fell $1.12 per share, or 1.22%, from closing at

$91.88 per share on July 5, 2019, to close at $90.76 per share the next trading day, on July 8, 2019.

        119.   A few days later, on July 11, 2019, EPIC, a public interest research organization,

filed its complaint with the FTC, urging the FTC to launch an investigation into Zoom’s

problematic security and privacy measures, or lack thereof. The EPIC complaint alleged, inter

alia, that Zoom “placed at risk the privacy and security of the users of its services”; and that it

“intentionally designed [its] web conferencing service to bypass browser security settings and

remotely enable a user’s web camera without the consent of the user.” The EPIC complaint further

alleged that “[a]s a result, Zoom exposed users to the risk of remote surveillance, unwanted

videocalls, and denial-of-service attacks.” Moreover, EPIC asserted that “[w]hen informed of the

vulnerabilities Zoom did not act until the risks were made public, several months after the matter

was brought to the company’s attention,” that the Company “exposed its users to a wide range of

harms, many of which are ongoing,” and that Zoom’s “business practices amount to unfair and

deceptive practices under Section 5 of the FTC Act, subject to investigation and injunction by the

[FTC].”6

        120.   On this news, Zoom’s stock price fell $1.32 per share, or 1.42%, from closing at

$92.72 per share on July 10, 2019, to close at $91.40 per share on July 11, 2019.

        121.   Despite these revelations, the Company’s shares continued to trade at artificially

inflated rates, as the Individual Defendants continued to make and/or cause the Company to make




6
 https://www.epic.org/privacy/ftc/zoom/EPIC-FTC-Complaint-In-re-Zoom-7-19.pdf. Last visited
June 10, 2020.


                                                 37
 Case 1:20-cv-00797-UNA Document 1 Filed 06/11/20 Page 38 of 65 PageID #: 38




misrepresentations, including material omissions concerning the Data and Security Exposure and

the consequent risks to which Zoom was subjected.

          September 5, 2019 Earnings Call

          122.   On September 5, 2019, Zoom held an earnings call for analysts and investors

concerning the Company’s financial results for the second fiscal quarter ended July 31, 2019. In

response to a question posed by an analyst about the Company’s architecture and technology and

the “secret sauce” that made Zoom’s “technology and architecture unique and difficult to

replicate[,]” Defendant Yuan stated, in relevant part, “I think the combination of technology, ease-

of-use, security will win the customer trust, right. If you look at all other solutions out there today,

all of them architecture is very old, right? Not a design for modern video cloud -- video first

architecture. That’s why we’re ahead of any of our competitors for several years.” (Emphasis

added).

          September 13, 2019 Form 10-Q

          123.   On September 13, 2019, the Company filed its quarterly report on Form 10-Q for

the fiscal quarter ended July 31, 2019 with the SEC (the “2Q20 10-Q”). The 2Q20 10-Q was signed

by Defendants Yuan and Steckelberg and contained SOX certifications signed by Defendants

Yuan and Steckelberg attesting to the accuracy of the 2Q20 10-Q.

          124.   The 2Q20 10-Q contained substantively the same statements made in ¶¶109, 111-

113, and the 1Q20 10-Q concerning the manner in which Zoom interacted with various operating

systems and third-party applications, the reliability of its platform, its accessibility, and its capacity

to foster trust with users and customers, Zoom’s efforts to comply with laws, policies, and

regulations pertaining to privacy, data protection, and information security, and general, boiler-




                                                   38
 Case 1:20-cv-00797-UNA Document 1 Filed 06/11/20 Page 39 of 65 PageID #: 39




plate risk provisions that failed to account for known risks Zoom was subjected to due to the Data

and Security Exposure.

        125. In addition, the 2Q20 10-Q failed to disclose the EPIC complaint, initiated before

the FTC on July 11, 2020 regarding certain aspects of the Data and Security Exposure. Specifically,

in a section titled, “Legal Proceedings” the 2Q20 10-Q maintained that “[w]e are not presently a

party to any litigation the outcome of which, we believe, if determined adversely to us, would

individually or taken together have a material adverse effect on our business, operating results,

cash flows or financial condition.”

       December 9, 2019 Form 10-Q

       126.    On December 9, 2019, the Company filed its quarterly report on Form 10-Q for the

fiscal quarter ended October 31, 2019 with the SEC (the “3Q20 10-Q”). The 3Q20 10-Q was signed

by Defendants Yuan and Steckelberg and contained SOX certifications signed by Defendants

Yuan and Steckelberg attesting to the accuracy of the 3Q20 10-Q.

       127.    The 3Q20 10-Q contained substantively the same statements made in ¶¶109, 111-

113, and the 1Q20 and 2Q20 10-Qs concerning the manner in which Zoom interacted with various

operating systems and third-party applications, the reliability of its platform, its accessibility, and

its capacity to foster trust with users and customers, Zoom’s efforts to comply with laws, policies,

and regulations pertaining to privacy, data protection, and information security, and general,

boiler-plate risk provisions that failed to account for known risks Zoom was subjected to due to

the Data and Security Exposure. The 3Q20 10-Q further failed to disclose the EPIC complaint and

maintained the same representations as the 2Q20 10-Q that Zoom was “not presently a party to

any litigation the outcome of which, we believe, if determined adversely to us, would individually




                                                  39
 Case 1:20-cv-00797-UNA Document 1 Filed 06/11/20 Page 40 of 65 PageID #: 40




or taken together have a material adverse effect on our business, operating results, cash flows or

financial condition.”

       March 4, 2020 Earnings Call

       128.    On March 4, 2020, Zoom held an earnings call for analysts and investors

concerning the Company’s financial results for the fourth fiscal quarter ended January 31, 2020.

During the call, Defendant Yuan stated the following while describing an instance of Zoom’s

security and compliance measures:

       I also want to thank VMware for trusting Zoom. VMware has been providing all
       employees, globally, access to Zoom meetings and digital workspace, and will soon
       utilize a large deployment of Zoom Phone. The easy, single sign-on access to Zoom
       from any device is enabled to leverage the VMware Workspace ONE platform,
       allowing employees to access all the applications they need from their device of
       choice while ensuring security and compliance.

(Emphasis added).

       March 20, 2020 Form 10-K

       129.    Less than a week before the truth emerged, on March 20, 2020, the Company filed

its annual report on Form 10-K for the fiscal year ended January 31, 2020 with the SEC (the “2020

10-K”). The 2020 10-K was signed by Defendants Yuan, Steckelberg, Chadwick, Eschenbach,

Gassner, Hammonds, Scheinman, Subotovsky, Swanson, and non-party Roy Benhorin, and

contained SOX certifications signed by Defendants Yuan and Steckelberg attesting to the accuracy

of the 2020 10-K.

       130.    Similar to the IPO Documents, the 2020 10-K touted that Zoom’s “unique

technology and infrastructure enable best-in-class reliability, scalability, and performance.”

       131.    The 2020 10-K further highlighted Zoom’s Video Webinars function, which

purportedly, “easily integrates with Facebook Live, YouTube, and other custom streaming




                                                40
 Case 1:20-cv-00797-UNA Document 1 Filed 06/11/20 Page 41 of 65 PageID #: 41




services, providing access to large bases of viewers.” The 2020 10-K failed to disclose how/if the

personal data of users, could be implicated by such integration.

        132.    The 2020 10-K also contained substantively the same statements made in ¶¶109,

111-113, and the above-mentioned 10-Qs concerning the manner in which Zoom interacted with

various operating systems and third-party applications, the reliability of its platform, its

accessibility, and its capacity to foster trust with users and customers, Zoom’s efforts to comply

with laws, policies, and regulations pertaining to privacy, data protection, and information security,

and general, boiler-plate risk provisions that failed to account for known risks Zoom was subjected

to due to the Data and Security Exposure. Like the 2Q20 and 3Q20 10-Qs, the 2020 10-K further

failed to disclose the EPIC complaint and maintained the same representations about not being

party to any litigation.

        133.    The statements referenced in ¶¶122-132 herein were materially false and

misleading because they failed to disclose, inter alia, that: (1) Zoom’s data privacy and security

controls were insufficient, as evinced by the Data and Security Exposure; (2) despite the

Company’s own claims, Zoom’s video communications software was not equipped with end-to-

end encryption; (3) consequently, Zoom users faced certain risks, including a heightened risk that

their personal information would be improperly retrieved by unapproved parties, such as

Facebook; (4) revelation of the Data and Security Exposure would foreseeably decrease personal

and professional usage of Zoom’s video communication services; and (5) the Company failed to

maintain internal controls. As a result of the foregoing, Zoom’s public statements were materially

false and misleading at all relevant times.

                                    The Truth Fully Emerges




                                                 41
    Case 1:20-cv-00797-UNA Document 1 Filed 06/11/20 Page 42 of 65 PageID #: 42




        134.   On March 26, 2020, while businesses and individuals were increasingly relying on

Zoom’s video conferencing services amidst the COVID-19 pandemic to facilitate remote

operations and adapt to new shelter-in place orders issued by local and national governments, an

article was published on Vice Media Group’s technology branch, Motherboard, detailing the

Company’s transfer of user data analytics to Facebook. 7 The article specifically reported that

Zoom’s privacy policy had not clearly communicated that “the iOS version of the Zoom app is

sending some analytics data to Facebook, even if Zoom users don’t have a Facebook account[,]”

and asserted that “Zoom is not forthcoming with the data collection or transfer of it to Facebook.”

The article further alleged that Zoom’s app “notifies Facebook when the user opens the app, [and

transfers] details on the user’s device such as the model, the time zone and the city they are

connecting from, which phone carrier they are using, and a unique advertiser identifier created by

the user’s device which companies can use to target a user with advertisements.” According to the

article, Motherboard contacted Zoom in connection with the publication, and that “a day after the

publication of this piece, Zoom confirmed the data collection in a statement to Motherhood.”

        135.   The next day, on March 27, 2020, Defendant Yuan issued a statement on behalf of

the Company, posted to its blog, disclosing “a change that we have made regarding the use of

Facebook’s SDK.” The change was purportedly made after the Individual Defendants were “made

aware on Wednesday, March 25, 2020, that Facebook SDK was collecting device information

unnecessary for us to provide our services.” Defendant Yuan went on to confess that “[t]he

information collected by the Facebook SDK did not include information and activities related to

meetings such as attendees, names, notes, etc., but rather included information about devices such




7
  https://www.vice.com/en_us/article/k7e599/zoom-ios-app-sends-data-to-facebook-even-if-you-
dont-have-a-facebook-account. Last visited June 10, 2020.


                                                42
 Case 1:20-cv-00797-UNA Document 1 Filed 06/11/20 Page 43 of 65 PageID #: 43




as the mobile OS type and version, the device time zone, device OS, device model and carrier,

screen size, processor cores, and disk space,” and “therefore we decided to remove the Facebook

SDK in [the] iOS client and have reconfigured the feature so that users will still be able to log in

with Facebook via their browser.” Defendant Yuan apologized to investors and assured them of

the Company’s firm commitment “to the protection of our users’ privacy.” He further maintained

that “[w]e are reviewing our process and protocols for implementing these features in the future to

ensure this does not happen again.”

       136.    On March 30, 2020, the following trading day after the Company’s statement, The

New York Times reported that the New York State AG, Letitia James, was inquiring into Zoom’s

“data privacy and security practices.” The article disclosed that the New York AG had sent a letter

to the Company probing into Zoom’s recent measures taken in connection with its security, if any,

“to handle increased traffic on its network and detect hackers” given the COVID-19 pandemic.

The article quoted the New York AG, who stated that the office “was concerned that Zoom’s

existing security practices might not be sufficient to adapt to the recent and sudden surge in both

the volume and sensitivity of data being passed through its network,” and “[w]hile Zoom has

remediated specific reported security vulnerabilities, [the office] would like to understand whether

Zoom has undertaken a broader review of its security practices.” The New York AG investigation,

according to The New York Times article, referenced Leitschuh’s earlier reported findings over

Zoom’s webcam security vulnerabilities, the EPIC complaint, the Motherboard article findings,

and the Company’s reactionary response to the ongoing concerning issues. The New York Times

article further expanded on additional concerns of the New York AG related to remote learning,

including that, “the [Zoom] app may be circumventing state requirements protecting student

data[]”; “some children’s privacy experts and parents said they were particularly concerned about




                                                43
 Case 1:20-cv-00797-UNA Document 1 Filed 06/11/20 Page 44 of 65 PageID #: 44




how children’s personal details might be used,” and “[s]ome districts have prohibited educators

from using Zoom as a distance-learning platform.” The article touched on all aspects of the Data

and Security Exposure, and reported that, “[o]ver the last few weeks, internet trolls have exploited

a Zoom screen-sharing feature to hijack meetings and do things like interrupt educational sessions

or post white supremacist messages to a webinar on anti-Semitism—a phenomenon called

‘Zoombombing.’”

       137.    Also on March 30 2020, Bloomberg reported that a lawsuit had been initiated

against Zoom by a user of its services “who claims the popular video-conferencing service is

illegally disclosing personal information.” The consumer lawsuit, the first of many, concerned the

recent disclosures and specifically alleged that the Company “collects information when users

install or open the Zoom application and shares it, without proper notice, to third parties including

Facebook Inc.,” that “Zoom’s privacy policy doesn’t explain to users that its app contains code

that discloses information to Facebook and potentially other third parties,” and that Zoom’s

“wholly inadequate program design and security measures have resulted, and will continue to

result, in unauthorized disclosure of its users’ personal information.”

       138.    The next day, on March 31, 2020, the FBI issued a warning to schools, in particular,

about Zoombombing. That same day, several news outlets, including The Intercept and The Verge,

reported that the Company’s communications software was not actually equipped with end-to-end

encryption, despite Zoom’s representations to the contrary. In actuality, the Company had been

“using its own definition of the term, one that lets Zoom itself access unencrypted video and audio

from meetings.” According to The Intercept article, “despite this misleading marketing, the service

actually does not support end-to-end encryption for video and audio content, at least as the term is

commonly understood,” and “[i]nstead it offers what is usually called transport encryption,” a less




                                                 44
 Case 1:20-cv-00797-UNA Document 1 Filed 06/11/20 Page 45 of 65 PageID #: 45




secure means of encrypting information. The article further maintained that after The Intercept

contacted Zoom for a comment regarding the end-to-end encryption of its video meetings, a

spokesperson for the Company wrote that, “[c]urrently, it is not possible to enable E2E [end-to-

end] encryption for Zoom video meetings[.]” The Intercept article also provided further details

about Zoom’s actual encryption, transport encryption, “which is different from end-to-end

encryption because the Zoom service itself can access the unencrypted video and audio content of

Zoom meetings.”

       139.    After market hours on April 1, 2020, Reuters reported that SpaceX and NASA had

both banned their employees from using Zoom’s video conferencing software because of

“significant privacy and security concerns,” brought to the companies’ attention after the FBI’s

warning regarding Zoombombing.

       140.    The same day, Defendant Yuan posted a blog post titled, “A Message to Our Users”

admitting that, “[the Company] recognize[s] that we have fallen short of the community’s – and

our own – privacy and security expectations.”

       141.    Upon these disclosures, the Company’s shares declined by $29.77 per share, or

nearly 20%, between March 27, 2020 and April 2, 2020, from closing at $151.70 on March 27,

2020, to close at $121.93 per share on April 2, 2020 and declined further as subsequent disclosures

were made.

       142.    On April 3, 2020, The Street reported on suspicious sales by Zoom insiders,

including Defendant Yuan, who had “recently dumped $38 million of the company’s stock ahead

of an investigation into security breaches at the video conferencing company[]” and “several other

senior executives sold millions of dollars[sic] worth of their shares while the company has been

addressing privacy issues.”




                                                45
 Case 1:20-cv-00797-UNA Document 1 Filed 06/11/20 Page 46 of 65 PageID #: 46




       143.    The article pointed out that Defendant “Yuan . . . made $10.5 million in sales on

Jan[uary] 14, another $12.5 million on Feb[ruary] 12, and $15.5 million on March 16,” while

“Chief Marketing Officer Janine Pelosi has made close to $14 million in trades since February.”

       144.    On the same day, another AG investigation was announced by the Connecticut AG

William Tong concerning the Data and Security Exposure. The Connecticut AG provided a

statement to Politico, stating that “[w]e are alarmed by the Zoom-bombing incidents and are

seeking more information from the company about its privacy and security measures in

coordination with other state attorneys general.”

       145.    Also on April 3, 2020, an interdisciplinary laboratory known as Citizen Lab,

published a report “examin[ing] the encryption that protects meetings in the popular Zoom

teleconference app.” According to the research report, Citizen Lab found that Zoom has “rolled

[concocted] their own” encryption scheme, “which has significant weaknesses,” and “identif[ied]

potential areas of concern in Zoom’s infrastructure, including observing the transmission of

meeting encryption keys through China.”

       146.    After market hours on the same day, the Company confirmed that, during its

process of attempting to accommodate more users amidst COVID-19, it had “mistakenly” allowed

two of its Chinese data centers to accept calls as a backup in the event of network congestion.

Defendant Yuan, specifically explained that, “[d]uring normal operations, Zoom clients attempt

to connect to a series of primary datacenters in or near a user’s region, and if those multiple

connection attempts fail due to network congestion or other issues, clients will reach out to two

secondary datacenters off of a list of several secondary datacenters as a potential backup bridge to

the Zoom platform.”




                                                46
 Case 1:20-cv-00797-UNA Document 1 Filed 06/11/20 Page 47 of 65 PageID #: 47




       147.    On April 4, 2020, The Wall Street Journal reported that, Defendant Yuan, had

stated during an interview regarding Zoom’s increasing privacy issues that “[i]f we mess up again,

it’s done,” and that “I really messed up as CEO” and “[t]his kind of thing shouldn’t have

happened.”

       148.    Negative reports concerning the Company continued to ensue. The next trading

day, on April 6, 2020, the New York City Department of Education announced that it was banning

the use of Zoom in city classrooms. The city’s mayor, Bill de Blasio further revealed that there

had “been an effort by the Department of Education to work with that company to ensure the

privacy of our students to make sure their information could not be accessed wrongly,” but “[t]he

chancellor and the team at the Department of Education do not believe the company has

cooperated.” The Department of Education instead suggested schools utilize Google or Microsoft

Teams for remote learning operations in schools across the state during the COVID-19 pandemic.

       149.    The same day, an article reported on Yahoo! Finance disclosed that a link had been

posted on a popular forum on the dark web that included 352 compromised Zoom accounts for

hackers to target, including a major U.S. healthcare provider. According to the article, a

spokesperson for cybersecurity firm Sixgill stated that, “[i]n comments on this post, several actors

thanked him for the post, and one revealed intentions to troll the meetings.” Sixgill further stated

that the “links included email addresses, passwords, meeting IDs, host keys and names, and the

type of Zoom account.” Sixgill maintained that the compromised accounts included “a major U.S.

healthcare provider, seven more to various educational institutions, and one to a small business”;

that “[t]he accounts were listed for anyone to download, with the intent to troll and disrupt rather

than profit”; and that, “given that many are using Zoom for business purposes, confidential

information could be compromised.”




                                                47
 Case 1:20-cv-00797-UNA Document 1 Filed 06/11/20 Page 48 of 65 PageID #: 48




       150.    On the news of the aforementioned, the Company’s stock price fell $5.26 per share,

or 4.10%, from closing at $128.20 per share, to close at $122.94 per share, the following trading

day, on April 6, 2020.


                                    DAMAGES TO ZOOM

       151.    As a direct and proximate result of the Individual Defendants’ misconduct, Zoom

has lost and will continue to lose and expend many millions of dollars.

       152.    These losses include, but are not limited to, any losses tied to businesses and/or

institutions that banned its employees from using Zoom products or applications in response to the

Data and Security Exposure.

       153.    Such expenditures include, but are not limited to, fees associated with the EPIC

complaint, AG investigations into the Company, the Consumer Action filed against the Company,

the Securities Class Action filed against the Company and the Company’s CEO and CFO, and any

internal investigations, and amounts paid to outside lawyers, accountants, and investigators in

connection thereto.

       154.    Additionally, these expenditures include, but are not limited to, lavish

compensation, benefits, and other payments provided to the Individual Defendants who breached

their fiduciary duties to the Company.

       155.    As a direct and proximate result of the Individual Defendants’ conduct, Zoom has

also suffered and will continue to suffer a loss of reputation and goodwill, and a “liar’s discount”

that will plague the Company’s stock in the future due to the Company’s and their

misrepresentations and the Individual Defendants’ breaches of fiduciary duties and unjust

enrichment.

                                DERIVATIVE ALLEGATIONS



                                                48
 Case 1:20-cv-00797-UNA Document 1 Filed 06/11/20 Page 49 of 65 PageID #: 49




        156.    Plaintiff brings this action derivatively and for the benefit of Zoom to redress

injuries suffered, and to be suffered, as a result of the Individual Defendants’ breaches of their

fiduciary duties as directors and/or officers of Zoom, gross mismanagement, abuse of control,

waste of corporate assets, and unjust enrichment, as well as the aiding and abetting thereof.

        157.    Zoom is named solely as a nominal party in this action. This is not a collusive action

to confer jurisdiction on this Court that it would not otherwise have.

        158.    Plaintiff is, and has been at all relevant times, a shareholder of Zoom. Plaintiff will

adequately and fairly represent the interests of Zoom in enforcing and prosecuting its rights, and,

to that end, has retained competent counsel, experienced in derivative litigation, to enforce and

prosecute this action.

                             DEMAND FUTILITY ALLEGATIONS

        159.    Plaintiff incorporates by reference and re-alleges each and every allegation stated

above as if fully set forth herein.

        160.    A pre-suit demand on the Board of Zoom is futile and, therefore, excused. At the

time of filing of this action, the Board consists of the following nine individuals: Defendants Yuan,

Chadwick, Eschenbach, Gassner, Hammonds, Scheinman, Subotovsky, Swanson (the “Director-

Defendants”), and non-party Lieut. Gen. H.R. McMaster (collectively, the “Directors”). Plaintiff

needs only to allege demand futility as to five of the nine Directors who are on the Board at the

time this action is commenced.

        161.    Demand is excused as to all of the Director-Defendants because each one of them

faces, individually and collectively, a substantial likelihood of liability as a result of the schemes

they engaged in knowingly or recklessly to cause the Company to engage in or allow the Data and

Security Exposure and to make and/or cause the Company to make false and misleading statements




                                                  49
 Case 1:20-cv-00797-UNA Document 1 Filed 06/11/20 Page 50 of 65 PageID #: 50




and omissions of material facts, while five of them engaged in insider sales based on material non-

public information, netting proceeds of approximately $167.3 million, which renders them unable

to impartially investigate the charges and decide whether to pursue action against themselves and

the other perpetrators of the schemes.

       162.    In complete abdication of their fiduciary duties, the Director-Defendants either

knowingly or recklessly participated in the foregoing schemes. The fraudulent schemes were

intended to make the Company appear more profitable and attractive to investors. Moreover, the

Director-Defendants caused the Company to fail to maintain internal controls. As a result of the

foregoing, the Director-Defendants breached their fiduciary duties, face a substantial likelihood of

liability, are not disinterested, and demand upon them is futile, and thus excused.

       163.    Additional reasons that demand on Defendant Yuan is futile follow. Defendant

Yuan is the founder of Zoom and has served as the Company’s CEO and President since June

2011. Thus, as the Company admits, he is a non-independent director. Defendant Yuan’s beneficial

ownership of Class B common stock provides him with a combined voting power of 34.4%,

rendering him a controlling shareholder. The Company provides Defendant Yuan with his

principal occupation, and he receives handsome compensation as described above. Defendant

Yuan was ultimately responsible for all of the false and misleading statements and omissions that

were made, including those contained in the conference calls and the 1Q20 10-Q, 2Q20 10-Q,

3Q20 10-Q, and 2020 10-K, referenced herein, which he signed and/or signed SOX certifications

for. As the Company’s highest officer, controlling shareholder, and as a trusted Company director,

he conducted little, if any, oversight of the schemes to cause the Company to engage in the Data

and Security Exposure and to make false and misleading statements, consciously disregarded his

duties to monitor such controls over reporting and engagement in the schemes, and consciously




                                                50
 Case 1:20-cv-00797-UNA Document 1 Filed 06/11/20 Page 51 of 65 PageID #: 51




disregarded his duties to protect corporate assets. His insider sales, which yielded over $59.4

million in proceeds, demonstrate his motive in facilitating and participating in the fraud. Moreover,

Defendant Yuan is a defendant in the Securities Class Action. For these reasons, Defendant Yuan

breached his fiduciary duties, faces a substantial likelihood of liability, is not independent or

disinterested, and thus demand upon him is futile and, therefore, excused.

       164.    Additional reasons that demand on Defendant Chadwick is futile follow. Defendant

Chadwick has served as a Company director since September 2017. He also serves as the Chair of

the Company’s Audit Committee. Defendant Chadwick receives compensation, as described

above for his services. As a trusted Company director, he conducted little, if any, oversight of the

schemes to cause the Company to engage in the Data and Security Exposure and to make false and

misleading statements, consciously disregarded his duties to monitor such controls over reporting

and engagement in the schemes, and consciously disregarded his duties to protect corporate assets.

His insider sales, which yielded over $11.7 million in proceeds, demonstrate his motive in

facilitating and participating in the fraud. Furthermore, Defendant Chadwick signed, and thus

personally made the false and misleading statements in the 2020 10-K. For these reasons,

Defendant Chadwick breached his fiduciary duties, faces a substantial likelihood of liability, is not

independent or disinterested, and thus demand upon him is futile and, therefore, excused.

       165.    Additional reasons that demand on Defendant Eschenbach is futile follow.

Defendant Eschenbach has served as a Company director since November 2016. He also serves as

a member of the Company’s Compensation Committee. As a trusted Company director, he

conducted little, if any, oversight of the schemes to cause the Company to engage in the Data and

Security Exposure and to make false and misleading statements, consciously disregarded his duties

to monitor such controls over reporting and engagement in the schemes, and consciously




                                                 51
 Case 1:20-cv-00797-UNA Document 1 Filed 06/11/20 Page 52 of 65 PageID #: 52




disregarded his duties to protect corporate assets. His insider sales, which yielded over $43 million

in proceeds, demonstrate his motive in facilitating and participating in the fraud. Furthermore,

Defendant Eschenbach signed, and thus personally made the false and misleading statements in

the 2020 10-K. For these reasons, Defendant Eschenbach breached his fiduciary duties, faces a

substantial likelihood of liability, is not independent or disinterested, and thus demand upon him

is futile and, therefore, excused.

       166.    Additional reasons that demand on Defendant Gassner is futile follow. Defendant

Gassner has served as a Company director since October 2015. Defendant Gassner receives

compensation, as described above, for his services. As a trusted Company director, he conducted

little, if any, oversight of the schemes to cause the Company to engage in the Data and Security

Exposure and to make false and misleading statements, consciously disregarded his duties to

monitor such controls over reporting and engagement in the schemes, and consciously disregarded

his duties to protect corporate assets. Furthermore, Defendant Gassner signed, and thus personally

made the false and misleading statements in the 2020 10-K. For these reasons, Defendant Gassner

breached his fiduciary duties, faces a substantial likelihood of liability, is not independent or

disinterested, and thus demand upon him is futile and, therefore, excused.

       167.    Additional reasons that demand on Defendant Hammonds is futile follow.

Defendant Hammonds has served as a Company director since September 2018. She also serves

as a member of the Company’s Nominating and Corporate Governance Committee. Defendant

Hammonds receives compensation, as described above, for her services. As a trusted Company

director, she conducted little, if any, oversight of the schemes to cause the Company to engage in

the Data and Security Exposure and to make false and misleading statements, consciously

disregarded her duties to monitor such controls over reporting and engagement in the schemes,




                                                 52
 Case 1:20-cv-00797-UNA Document 1 Filed 06/11/20 Page 53 of 65 PageID #: 53




and consciously disregarded her duties to protect corporate assets. Her insider sales, which yielded

over $5 million in proceeds, demonstrate her motive in facilitating and participating in the fraud.

Furthermore, Defendant Hammonds signed, and thus personally made the false and misleading

statements in the 2020 10-K. For these reasons, Defendant Hammonds breached her fiduciary

duties, faces a substantial likelihood of liability, is not independent or disinterested, and thus

demand upon her is futile and, therefore, excused.

       168.    Additional reasons that demand on Defendant Scheinman is futile follow.

Defendant Scheinman has served as a Company director since January 2013. He also serves as the

Company’s Lead Independent Director, Chair of the Compensation Committee, and as a member

of the Audit Committee. Defendant Scheinman receives compensation, as described above, for his

services. As a trusted Company director, he conducted little, if any, oversight of the schemes to

cause the Company to engage in the Data and Security Exposure and to make false and misleading

statements, consciously disregarded his duties to monitor such controls over reporting and

engagement in the schemes, and consciously disregarded his duties to protect corporate assets.

Furthermore, Defendant Scheinman signed, and thus personally made the false and misleading

statements in the 2020 10-K. For these reasons, Defendant Scheinman breached his fiduciary

duties, faces a substantial likelihood of liability, is not independent or disinterested, and thus

demand upon him is futile and, therefore, excused.

       169.    Additional reasons that demand on Defendant Subotovsky is futile follow.

Defendant Subotovsky has served as a Company director since December 2014. He also serves as

Chair of the Nominating and Corporate Governance Committee, and as a member of the

Compensation Committee. As a trusted Company director, he conducted little, if any, oversight of

the schemes to cause the Company to engage in the Data and Security Exposure and to make false




                                                53
 Case 1:20-cv-00797-UNA Document 1 Filed 06/11/20 Page 54 of 65 PageID #: 54




and misleading statements, consciously disregarded his duties to monitor such controls over

reporting and engagement in the schemes, and consciously disregarded his duties to protect

corporate assets. His insider sales, which yielded over $48 million in proceeds, demonstrate his

motive in facilitating and participating in the fraud. Furthermore, Defendant Subotovsky signed,

and thus personally made the false and misleading statements in the 2020 10-K. For these reasons,

Defendant Subotovsky breached his fiduciary duties, faces a substantial likelihood of liability, is

not independent or disinterested, and thus demand upon him is futile and, therefore, excused.

       170.    Additional reasons that demand on Defendant Swanson is futile follow. Defendant

Swanson has served as a Company director since August 2013. He also serves as a member of the

Company’s Compensation Committee and Nominating and Corporate Governance Committee. As

a trusted Company director, he conducted little, if any, oversight of the schemes to cause the

Company to engage in the Data and Security Exposure and to make false and misleading

statements, consciously disregarded his duties to monitor such controls over reporting and

engagement in the schemes, and consciously disregarded his duties to protect corporate assets.

Furthermore, Defendant Swanson signed, and thus personally made the false and misleading

statements in the 2020 10-K. For these reasons, Defendant Swanson breached his fiduciary duties,

faces a substantial likelihood of liability, is not independent or disinterested, and thus demand upon

him is futile and, therefore, excused.

       171.    Additional reasons that demand on the Board is futile follow.

       172.    The Director-Defendants have longstanding business and personal relationships

with each other and the Company that preclude them from acting independently and in the best

interests of the Company and the shareholders. For example, Defendant Gassner is the CEO of

Veeva Systems Inc. (“Veeva”), a cloud computing company that has been party to a service




                                                 54
 Case 1:20-cv-00797-UNA Document 1 Filed 06/11/20 Page 55 of 65 PageID #: 55




agreement with Zoom since September 2016, at least. According to the 2020 Proxy Statement,

Zoom recognized $1.3 million in revenue from Veeva during the fiscal year ended January 31,

2020. The Company is also party to an investors’ rights agreement with entities affiliated with

Emergence Capital Partners (“Emergence”) and entities affiliated with Sequoia Capital

Operations, LLC (“Sequoia”). Defendant Subotovsky is a member of Emergence Equity Partners

III, L.P., and shares voting and investment controls with respect to the Zoom shares held by the

Emergence entities, including their 13.6% combined voting power and significant Class B

common stock ownership. Defendant Eschenbach is a general partner of Sequoia. These conflicts

of interest precluded the Director-Defendants from adequately monitoring the Company’s

operations and internal controls and calling into question the Individual Defendants’ conduct.

Thus, demand upon the Director-Defendants would be futile.

       173.   Demand in this case is excused because the Director-Defendants are beholden to

and controlled by Defendant Yuan, who controls the Company by virtue of his share ownership,

which provided him with approximately 34.4% of total shareholder voting power as of March 31,

2020. These shareholdings provide Defendant Yuan with significant control over the continued

employment of the Director-Defendants. In light of Defendant Yuan’s control, Defendants

Gassner, Subotovsky, and Eschenbach, by virtue of their beneficial entity relationships with the

Company, are especially not disinterested. Thus, the Director-Defendants are unable to evaluate

a demand with disinterest or independence as a result of Defendant Yuan’s control over them.

       174.   Defendants Chadwick, Eschenbach, and Scheinman (the “Audit Committee

Defendants”) served as members of the Audit Committee during the Relevant Period. Pursuant to

the Company’s Audit Committee Charter, the Audit Committee Defendants are responsible for

overseeing, among other things, the quality and integrity of the Company’s financial statements,




                                              55
 Case 1:20-cv-00797-UNA Document 1 Filed 06/11/20 Page 56 of 65 PageID #: 56




the Company’s compliance with laws and regulations, and the Company’s system of internal

controls. The Audit Committee Defendants failed to ensure the integrity of the Company’s

financial statements and internal controls, as they are charged to do under the Audit Committee

Charter, allowing the Company to issue false and misleading financial statements with the SEC.

Thus, the Audit Committee Defendants breached their fiduciary duties, are not disinterested, and

demand is excused as to them.

       175.    In violation of the Code of Conduct, the Director-Defendants conducted little, if

any, oversight of the Company’s engagement in the Data and Security Exposure or the Individual

Defendants’ scheme to issue materially false and misleading statements to the public and to

facilitate and disguise the Individual Defendants’ violations of law, including breaches of fiduciary

duty, gross mismanagement, abuse of control, waste of corporate assets, and unjust enrichment. In

further violation of the Code of Conduct, the Director-Defendants failed to comply with laws and

regulations, maintain the accuracy of Company records and reports, avoid conflicts of interest,

conduct business in an honest and ethical manner, protect and properly use corporate assets, and

properly report violations of the Code of Conduct. Thus, the Director-Defendants face a substantial

likelihood of liability and demand is futile as to them.

       176.    Zoom has been and will continue to be exposed to significant losses due to the

wrongdoing complained of herein, yet the Director-Defendants have not filed any lawsuits against

themselves or others who were responsible for that wrongful conduct to attempt to recover for

Zoom any part of the damages Zoom suffered and will continue to suffer thereby. Thus, any

demand upon the Director-Defendants would be futile.

       177.    The Individual Defendants’ conduct described herein and summarized above could

not have been the product of legitimate business judgment as it was based on bad faith and




                                                 56
 Case 1:20-cv-00797-UNA Document 1 Filed 06/11/20 Page 57 of 65 PageID #: 57




intentional, reckless, or disloyal misconduct. Thus, none of the Director-Defendants can claim

exculpation from their violations of duty pursuant to the Company’s charter (to the extent such a

provision exists). As a majority of the Directors face a substantial likelihood of liability, they are

self-interested in the transactions challenged herein and cannot be presumed to be capable of

exercising independent and disinterested judgment about whether to pursue this action on behalf

of the shareholders of the Company. Accordingly, demand is excused as being futile.

       178.    The acts complained of herein constitute violations of fiduciary duties owed by

Zoom’s officers and directors, and these acts are incapable of ratification.

       179.    The Director-Defendants may also be protected against personal liability for their

acts of mismanagement and breaches of fiduciary duty alleged herein by directors’ and officers’

liability insurance if they caused the Company to purchase it for their protection with corporate

funds, i.e., monies belonging to the stockholders of Zoom. If there is a directors’ and officers’

liability insurance policy covering the Directors, it may contain provisions that eliminate coverage

for any action brought directly by the Company against the Director-Defendants, known as, inter

alia, the “insured-versus-insured exclusion.” As a result, if the Directors were to sue themselves

or certain of the officers of Zoom, there would be no directors’ and officers’ insurance protection.

Accordingly, the Directors cannot be expected to bring such a suit. On the other hand, if the suit

is brought derivatively, as this action is brought, such insurance coverage, if such an insurance

policy exists, will provide a basis for the Company to effectuate a recovery. Thus, demand on the

Directors is futile and, therefore, excused.

       180.    If there is no directors’ and officers’ liability insurance, then the Directors will not

cause Zoom to sue the Individual Defendants named herein, since, if they did, they would face a

large uninsured individual liability. Accordingly, demand is futile in that event, as well.




                                                 57
 Case 1:20-cv-00797-UNA Document 1 Filed 06/11/20 Page 58 of 65 PageID #: 58




        181.    Thus, for all of the reasons set forth above, all of the Directors, and, if not all of

them, at least five of the Directors, cannot consider a demand with disinterestedness and

independence. Consequently, a demand upon the Board is excused as futile.

                                           FIRST CLAIM

               Against the Individual Defendants for Breach of Fiduciary Duties

        182.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

        183.    Each Individual Defendant owed to the Company the duty to exercise candor, good

faith, and loyalty in the management and administration of Zoom’s business and affairs.

        184.    Each of the Individual Defendants violated and breached his or her fiduciary duties

of candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.

        185.    The Individual Defendants’ conduct set forth herein was due to their intentional or

reckless breach of the fiduciary duties they owed to the Company, as alleged herein. The Individual

Defendants intentionally or recklessly breached or disregarded their fiduciary duties to protect the

rights and interests of Zoom.

        186.    In breach of their fiduciary duties owed to Zoom, the Individual Defendants

willfully or recklessly caused the Company to engage in and allow the Data and Security Exposure,

and made and/or caused the Company to make false and/or misleading statements and/or omissions

of material fact that failed to disclose, inter alia, that: (1) Zoom’s data privacy and security controls

were insufficient, as evinced by the Data and Security Exposure ; (2) despite the Company’s own

claims, Zoom’s video communications software was not equipped with end-to-end encryption; (3)

consequently, Zoom users faced certain risks, including a heightened risk that their personal

information would be improperly retrieved by unapproved parties, such as Facebook; (4)




                                                   58
 Case 1:20-cv-00797-UNA Document 1 Filed 06/11/20 Page 59 of 65 PageID #: 59




revelation of the Data and Security Exposure            would foreseeably decrease personal and

professional usage of Zoom’s video communication services; and (5) the Company failed to

maintain internal controls. As a result of the foregoing, Zoom’s public statements were materially

false and misleading at all relevant times.

       187.    The Individual Defendants failed to correct and/or caused the Company to fail to

correct the false and/or misleading statements and/or omissions of material fact, while six of the

Individual Defendants made lucrative insider sales, netting proceeds of over $172.9 million, which

renders them personally liable to the Company for breaching their fiduciary duties.

       188.    Also in breach of their fiduciary duties, the Individual Defendants caused the

Company to fail to maintain internal controls.

       189.    The Individual Defendants had actual or constructive knowledge that the Company

issued materially false and misleading statements, and they failed to correct the Company’s public

statements and representations. The Individual Defendants had actual knowledge of the

misrepresentations and omissions of material facts set forth herein, or acted with reckless disregard

for the truth, in that they failed to ascertain and to disclose such facts, even though such facts were

available to them. Such material misrepresentations and omissions were committed knowingly or

recklessly and for the purpose and effect of artificially inflating the price of Zoom’s securities.

       190.    The Individual Defendants had actual or constructive knowledge that they had

caused the Company to improperly engage in the fraudulent schemes set forth herein and to fail to

maintain internal controls. The Individual Defendants had actual knowledge that the Company was

engaging in the fraudulent schemes set forth herein, and that internal controls were not adequately

maintained, or acted with reckless disregard for the truth, in that they caused the Company to

improperly engage in the fraudulent schemes and to fail to maintain adequate internal controls,




                                                  59
 Case 1:20-cv-00797-UNA Document 1 Filed 06/11/20 Page 60 of 65 PageID #: 60




even though such facts were available to them. Such improper conduct was committed knowingly

or recklessly and for the purpose and effect of artificially inflating the price of Zoom’s securities.

The Individual Defendants, in good faith, should have taken appropriate action to correct the

schemes alleged herein and to prevent them from continuing to occur.

       191.    These actions were not a good-faith exercise of prudent business judgment to

protect and promote the Company’s corporate interests.

       192.    As a direct and proximate result of the Individual Defendants’ breaches of their

fiduciary obligations, Zoom has sustained and continues to sustain significant damages. As a result

of the misconduct alleged herein, the Individual Defendants are liable to the Company.

       193.    Plaintiff on behalf of Zoom has no adequate remedy at law.

                                           SECOND CLAIM

                      Against Individual Defendants for Unjust Enrichment

       194.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       195.    By their wrongful acts, violations of law, and false and misleading statements and

omissions of material fact that they made and/or caused to be made, the Individual Defendants

were unjustly enriched at the expense of, and to the detriment of, Zoom.

       196.    The Individual Defendants either benefitted financially from the improper conduct,

or received bonuses, stock options, or similar compensation from Zoom that was tied to the

performance or artificially inflated valuation of Zoom, or received compensation or other

payments that were unjust in light of the Individual Defendants’ bad faith conduct.

       197.    Plaintiff, as a shareholder and a representative of Zoom, seeks restitution from the

Individual Defendants and seeks an order from this Court disgorging all profits, including from

insider transactions, the redemption of preferred stock, benefits, and other compensation, including


                                                 60
 Case 1:20-cv-00797-UNA Document 1 Filed 06/11/20 Page 61 of 65 PageID #: 61




any performance-based or valuation-based compensation, obtained by the Individual Defendants

due to their wrongful conduct and breach of their fiduciary and contractual duties.

       198.    Plaintiff on behalf of Zoom has no adequate remedy at law.

                                           THIRD CLAIM

                     Against Individual Defendants for Abuse of Control

       199.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       200.    The Individual Defendants’ misconduct alleged herein constituted an abuse of their

ability to control and influence Zoom, for which they are legally responsible.

       201.    As a direct and proximate result of the Individual Defendants’ abuse of control,

Zoom has sustained significant damages. As a result of the misconduct alleged herein, the

Individual Defendants are liable to the Company.

       202.    Plaintiff on behalf of Zoom has no adequate remedy at law.

                                           FOURTH CLAIM

                  Against Individual Defendants for Gross Mismanagement

       203.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       204.    By their actions alleged herein, the Individual Defendants, either directly or through

aiding and abetting, abandoned and abdicated their responsibilities and fiduciary duties with regard

to prudently managing the assets and business of Zoom in a manner consistent with the operations

of a publicly-held corporation.

       205.    As a direct and proximate result of the Individual Defendants’ gross

mismanagement and breaches of duty alleged herein, Zoom has sustained and will continue to

sustain significant damages.


                                                61
 Case 1:20-cv-00797-UNA Document 1 Filed 06/11/20 Page 62 of 65 PageID #: 62




       206.    As a result of the misconduct and breaches of duty alleged herein, the Individual

Defendants are liable to the Company.

       207.    Plaintiff on behalf of Zoom has no adequate remedy at law.

                                           FIFTH CLAIM

                Against Individual Defendants for Waste of Corporate Assets

       208.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       209.    The Individual Defendants caused the Company to pay themselves excessive

salaries and fees, to the detriment of the shareholders and the Company.

       210.    As a result of the foregoing, and by failing to properly consider the interests of the

Company and its public shareholders, the Individual Defendants have caused Zoom to waste

valuable corporate assets, to incur many millions of dollars of legal liability and/or costs to defend

unlawful actions, to engage in internal investigations, and to lose financing from investors and

business from future customers who no longer trust the Company and its products.

       211.    As a result of the waste of corporate assets, the Individual Defendants are each

liable to the Company.

       212.    Plaintiff on behalf of Zoom has no adequate remedy at law.

                                           SIXTH CLAIM

                 Against Defendants Yuan and Steckelberg for Contribution
                  Under Sections 10(b), 20(a), and 21D of the Exchange Act

       213.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       214.    Zoom, and Defendants Yuan and Steckelberg are named as defendants in the

Securities Class Action, which asserts claims under the federal securities laws for violations of



                                                 62
 Case 1:20-cv-00797-UNA Document 1 Filed 06/11/20 Page 63 of 65 PageID #: 63




Sections 10(b) and 20(a) of the Exchange Act, and SEC Rule 10b-5 promulgated thereunder. If

and when the Company is found liable in the Securities Class Action for these violations of the

federal securities laws, the Company’s liability will be in whole or in part due to Defendants

Yuan’s and Steckelberg’s willful and/or reckless violations of their obligations as offices and/or

directors of Zoom.

       215.    Defendants Yuan and Steckelberg, because of their positions of control and

authority as CEO and CFO of Zoom, respectively, were able to and did, directly and/or indirectly,

exercise control over the business and corporate affairs of Zoom, including the wrongful acts

complained of herein and in the Securities Class Action.

       216.    Accordingly, Defendants Yuan and Steckelberg are liable under 15 U.S.C. § 78j(b),

which creates a private right of action for contribution, and Section 21D of the Exchange Act, 15

U.S.C. § 78u-4(f), which governs the application of a private right of action for contribution arising

out of violations of the Exchange Act.

       217.    As such, Zoom is entitled to receive all appropriate contribution or indemnification

from Defendants Yuan and Steckelberg.

                                     PRAYER FOR RELIEF

       FOR THESE REASONS, Plaintiff demands judgment in the Company’s favor against all

Individual Defendants as follows:

               (a)     Declaring that Plaintiff may maintain this action on behalf of Zoom, and

that Plaintiff is an adequate representative of the Company;

               (b)     Declaring that the Individual Defendants have breached and/or aided and

abetted the breach of their fiduciary duties to Zoom;

               (c)     Determining and awarding to Zoom the damages sustained by it as a result




                                                 63
 Case 1:20-cv-00797-UNA Document 1 Filed 06/11/20 Page 64 of 65 PageID #: 64




of the violations set forth above from each of the Individual Defendants, jointly and severally,

together with pre-judgment and post-judgment interest thereon;

               (d)      Directing Zoom and the Individual Defendants to take all necessary actions

to reform and improve its corporate governance and internal procedures to comply with applicable

laws and to protect Zoom and its shareholders from a repeat of the damaging events described

herein, including, but not limited to, putting forward for shareholder vote the following resolutions

for amendments to the Company’s Bylaws or Certificate of Incorporation and the following actions

as may be necessary to ensure proper corporate governance policies:

                     1. a proposal to strengthen the Board’s supervision of operations and develop

            and implement procedures for greater shareholder input into the policies and

            guidelines of the board;

                     2. a provision to permit the shareholders of Zoom to nominate at least five

            candidates for election to the Board; and

                     3. a proposal to ensure the establishment of effective oversight of compliance

            with applicable laws, rules, and regulations.

               (e)      Awarding Zoom restitution from Individual Defendants, and each of them;

               (f)      Awarding Plaintiff the costs and disbursements of this action, including

reasonable attorneys’ and experts’ fees, costs, and expenses; and

               (g)      Granting such other and further relief as the Court may deem just and

proper.




                                                 64
Case 1:20-cv-00797-UNA Document 1 Filed 06/11/20 Page 65 of 65 PageID #: 65




Dated: June 11, 2020                     Respectfully submitted,


Of Counsel:                              FARNAN LLP

THE BROWN LAW FIRM, P.C.                 /s/ Michael J. Farnan
Timothy Brown                            Brian E. Farnan (Bar No. 4089)
240 Townsend Square                      Michael J. Farnan (Bar No. 5165)
Oyster Bay, NY 11771                     919 N. Market St., 12th Floor
Telephone: (516) 922-5427                Wilmington, DE 19801
Facsimile: (516) 344-6204                Telephone: (302) 777-0300
Email: tbrown@thebrownlawfirm.net        Facsimile: (302) 777-0301
                                         Email: bfarnan@farnanlaw.com
                                         Email: mfarnan@farnanlaw.com


                                         Attorneys for Plaintiff




                                    65
